Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

REVOLVING CREDIT AGREEMENT

This FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of November 10, 2020 is entered into by and among AB Private Credit Investors
Corporation, a Maryland corporation (the “Borrower”), HSBC Bank USA, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”) and a Lender.

RECITALS

WHEREAS, the Borrower and the Administrative Agent have entered into that
certain Revolving Credit Agreement, dated as of November 15, 2017 (as amended by
that certain First Amendment and Waiver to Revolving Credit Agreement, dated as
of November 14, 2018, that certain Second Amendment and Waiver to Revolving
Credit Agreement, dated as of December 19, 2018, that certain Third Amendment to
Revolving Credit Agreement, dated as of November 13, 2019, and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, the parties hereto
wish to amend the Credit Agreement as further described herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

SECTION 2. Amendment to Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement is hereby amended as set forth on Exhibit A
to this Amendment. Language being inserted into the applicable section of the
Credit Agreement is evidenced by blue underlined text. Language being deleted
from the applicable section of the Credit Agreement is evidenced by red
strike-through text.

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”) upon which all of the following conditions have been
satisfied:

 

  (i)

the Administrative Agent shall have received an executed counterpart (or
counterparts) of this Amendment executed on behalf of each of the parties
hereto;

 

  (ii)

the Administrative Agent shall have received an executed Second Amended and
Restated Fee Letter, executed on behalf of each of the parties thereto;

 

  (iii)

the Administrative Agent shall have received a Beneficial Ownership
Certification in relation to each Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation;



--------------------------------------------------------------------------------

  (iv)

the Administrative Agent shall have received payment by the Borrower of an
extension fee in the amount equal to $150,000 (30 basis points (0.30%) of the
Maximum Commitment, which fee shall be fully earned on the Effective Date and
shall be non-refundable when paid); and

 

  (v)

the Administrative Agent shall have received payment of all other reasonable
fees and other amounts due and payable on or prior to the date hereof (it being
acknowledged that, to the extent invoiced prior to the date hereof,
reimbursement or payment of all reasonable fees and disbursements of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, shall
be received as a condition precedent to the Effective Date; provided that to the
extent such fees and disbursements are invoiced after the date hereof, such fees
and disbursements shall be due and payable by the Borrower within 30 days of the
Effective Date).

SECTION 4. Miscellaneous.

4.1.        Amended Terms. On and after the Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby, the Credit Agreement and each Loan Document are hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4.2.        Amendment is a “Loan Document”. This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

4.3.        References to the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “the Credit Agreement”,
“this Credit Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby,
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

4.4.        Representations and Warranties. The Borrower hereby represents and
warrants that (i) this Amendment is the legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with its terms,
subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law), (ii) no Event of Default or, to
any Borrower’s knowledge, a Potential Default shall have occurred and be
continuing and (iii) the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date with the same force and effect as if
made on and as of the Effective Date (except to the extent that such
representations and warranties expressly relate to an earlier date and except to
the extent of changes in facts or circumstances that have been disclosed to the
Lenders in writing and do not constitute an Event of Default or a Potential
Default or to the extent such representations and warranties relate to an
earlier or other specific date).

 

2



--------------------------------------------------------------------------------

4.5.        Reaffirmation of Obligations. The Borrower (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents, and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Loan Documents.

4.6.        Reaffirmation of Security Interests. The Borrower (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting, and (b) agrees that this Amendment and all documents executed in
connection herewith shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents.

4.7.        Reaffirmation of Resolutions and Constituent Documents. The Borrower
acknowledges and affirms that the resolutions previously delivered to the
Administrative Agent remain in full force and effect as of the Effective Date
and have not been amended, modified or rescinded prior to the date hereof. The
Borrower acknowledges and affirms that the copies of the Constituent Documents
for each such Person as provided to the Administrative Agent on the Closing Date
remain in full force and effect as of the Effective Date and have not been
amended, modified or rescinded since the Closing Date.

4.8.        No Other Changes. Except as specifically amended by this Amendment,
the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

4.9.        No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Credit Agreement or any other document, instrument
or agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.

4.10.        Governing Law. This Amendment and any claim, controversy or dispute
arising under or related to or in connection therewith, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties will be governed by the laws of the State of New York without regard
to any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

4.11.        Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

4.12.        Headings. The Section headings in this Amendment are for
convenience of reference only and shall in no way affect the interpretation of
this Amendment.

4.13.        Multiple Counterparts. This Amendment may be executed in any number
of counterparts (including by facsimile, electronic mail (including .pdf file,
.jpeg file or any electronic signature complying with the U.S. federal ESIGN Act
of 2000 (other than any DocuSign electronic signature)) or in portable document
format), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which taken together shall constitute one and the same agreement, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart hereof, or a signature page hereto, by
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed original counterpart thereof.

 

3



--------------------------------------------------------------------------------

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER: AB PRIVATE CREDIT INVESTORS CORPORATION

By:

 

/s/ Roy Castromonte

 

Name: Roy Castromonte

 

Title:   Vice President

HSBC-AB PCIC – Fourth Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

By:

 

/s/ Kieran Patel

 

Name: Kieran Patel

 

Title:   MD

HSBC-AB PCIC – Fourth Amendment



--------------------------------------------------------------------------------

LENDER: HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Kieran Patel

 

Name: Kieran Patel

 

Title:   MD

HSBC-AB PCIC – Fourth Amendment



--------------------------------------------------------------------------------

Exhibit A to Fourth Amendment

to Revolving Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT A TO THIRD FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

 

 

REVOLVING CREDIT AGREEMENT

 

 

 

 

AB PRIVATE CREDIT INVESTORS CORPORATION,

as the Borrower

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as the Administrative Agent and a Lender

 

 

 

November 15, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS

     1  

1.1.

 

Defined Terms

     1  

1.2.

 

Other Definitional Provisions

     3134  

1.3.

 

Accounting Terms

     3235  

1.4.

 

UCC Terms

     3235  

1.5.

 

References to Agreement and Laws

     3336  

1.6.

 

Time Conventions

     3336   SECTION 2.  

REVOLVING CREDIT LOANS

     3336  

2.1.

 

The Commitment

     3336  

2.2.

 

Revolving Credit Commitment

     3336  

2.3.

 

Manner of Borrowing

     3437  

2.4.

 

Minimum Loan Amounts

     3538  

2.5.

 

Funding

     3538  

2.6.

 

Interest

     3639  

2.7.

 

Determination of Rate

     3639  

2.8.

 

[Reserved]

     3639  

2.9.

 

Qualified Borrowers

     3739  

2.10.

 

Use of Proceeds and Borrower Guaranties

     3740  

2.11.

 

Fees

     3840  

2.12.

 

Unused Commitment Fee

     3841  

2.13.

 

[Reserved]

     3841  

2.14.

 

[Reserved]

     3841  

2.15.

 

Increase in the Maximum Commitment

     3841   SECTION 3.  

PAYMENT OF OBLIGATIONS

     3942  

3.1.

 

Revolving Credit Notes

     3942  

3.2.

 

Payment of Obligations

     3942  

3.3.

 

Payment of Interest

     4043  

3.4.

 

Payments on the Obligations

     4043  

3.5.

 

Prepayments

     4144  

3.6.

 

Reduction or Early Termination of Commitments

     4245  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.7.

 

Lending Office

     4245   SECTION 4.  

CHANGE IN CIRCUMSTANCES

     4245  

4.1.

 

Taxes

     4245  

4.2.

 

Illegality

     4750  

4.3.

 

Inability to Determine Rates

     4750  

4.4.

 

Increased Cost and Capital Adequacy

     4851  

4.5.

 

Funding Losses

     4952  

4.6.

 

Requests for Compensation

     4952  

4.7.

 

Survival

     5052  

4.8.

 

Mitigation Obligations; Replacement of Lenders

     5053  

4.9.

 

Benchmark Replacement

     54   SECTION 5.  

SECURITY

     5155  

5.1.

 

Liens and Security Interest

     5155  

5.2.

 

The Collateral Accounts; Capital Calls

     5256  

5.3.

 

Agreement to Deliver Additional Collateral Documents

     5357  

5.4.

 

Subordination

     5357   SECTION 6.  

CONDITIONS PRECEDENT TO LENDING

     5357  

6.1.

 

Obligations of the Lenders

     5357  

6.2.

 

Conditions to all Loans

     5660  

6.3.

 

Addition of Qualified Borrowers

     5761  

6.4.

 

Addition of AIV Borrower and Parallel Fund Borrowers

     5962   SECTION 7.  

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

     6165  

7.1.

 

Organization and Good Standing

     6165  

7.2.

 

Authorization and Power

     6165  

7.3.

 

No Conflicts or Consents

     6165  

7.4.

 

Enforceable Obligations

     6165  

7.5.

 

Priority of Liens

     6165  

7.6.

 

Financial Condition

     6266  

7.7.

 

Full Disclosure

     6266  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.8.

 

No Default

     6266  

7.9.

 

No Litigation

     6266  

7.10.

 

Material Adverse Effect

     6266  

7.11.

 

Taxes

     6266  

7.12.

 

Principal Office; Jurisdiction of Formation

     6367  

7.13.

 

ERISA

     6367  

7.14.

 

Compliance with Law

     6367  

7.15.

 

Environmental Matters

     6367  

7.16.

 

Capital Commitments and Contributions

     6367  

7.17.

 

Fiscal Year

     6468  

7.18.

 

Investor Documents

     6468  

7.19.

 

Margin Stock

     6468  

7.20.

 

Investment Company Status

     6468  

7.21.

 

No Defenses

     6468  

7.22.

 

No Withdrawals Without Approval

     6569  

7.23.

 

Foreign Asset Control Laws

     6569  

7.24.

 

Insider

     6569  

7.25.

 

Investors

     6670  

7.26.

 

Organizational Structure

     6670  

7.27.

 

No Brokers

     6670  

7.28.

 

Financial Condition

     6670  

7.29.

 

Beneficial Ownership Certifications

     6670   SECTION 8.  

AFFIRMATIVE COVENANTS OF THE BORROWERS

     6670  

8.1.

 

Financial Statements, Reports and Notices

     6670  

8.2.

 

Payment of Obligations

     7074  

8.3.

 

Maintenance of Existence and Rights

     7074  

8.4.

 

[Reserved]

     7074  

8.5.

 

Books and Records; Access

     7074  

8.6.

 

Compliance with Law

     7074  

8.7.

 

Insurance

     7074  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.8.

 

Authorizations and Approvals

     7074  

8.9.

 

Maintenance of Liens

     7074  

8.10.

 

Further Assurances

     7175  

8.11.

 

Maintenance of Independence

     7175  

8.12.

 

RIC Status under the Internal Revenue Code; Investment Company Act

     7175  

8.13.

 

[Reserved]

     7175  

8.14.

 

Compliance with Loan Documents and Constituent Documents

     7175  

8.15.

 

Investor Default

     7175  

8.16.

 

Collateral Account

     7175  

8.17.

 

Compliance with Anti-Terrorism Laws

     7276  

8.18.

 

Solvency

     7276  

8.19.

 

Returned Capital

     7276  

8.20.

 

Capital Calls and Minimum Contributions

     7276   SECTION 9.  

NEGATIVE COVENANTS

     7276  

9.1.

 

Borrower Information

     7276  

9.2.

 

Mergers, Etc

     7377  

9.3.

 

Limitation on Liens

     7377  

9.4.

 

Fiscal Year and Accounting Method

     7377  

9.5.

 

Transfer of Interests; Admission of Investors

     7377  

9.6.

 

Constituent Documents

     7478  

9.7.

 

[Reserved]

     7478  

9.8.

 

[Reserved]

     7478  

9.9.

 

Limitation on Withdrawals

     7478  

9.10.

 

Alternative Investment Vehicles and Parallel Investment Vehicles; Transfers of
Capital Commitments

     7579  

9.11.

 

Limitation on Indebtedness

     7579  

9.12.

 

Capital Commitments

     7579  

9.13.

 

Capital Calls

     7579  

9.14.

 

ERISA Compliance

     7579  

9.15.

 

Dissolution

     7680  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.16.

 

[Reserved]

     7680  

9.17.

 

Limitations on Distributions

     7680  

9.18.

 

Limitation on Withdrawals

     7680  

9.19.

 

Sanctioned Persons, Anti-Bribery

     7680  

9.20.

 

Limitations of Use of Loan Proceeds

     7680  

9.21.

 

[Reserved]

     7680  

9.22.

 

[Reserved]

     7680  

9.23.

 

Transactions with Affiliates

     7681  

9.24.

 

[Reserved]

     7781  

9.25.

 

Deposits to Collateral Accounts

     7781  

9.26.

 

Deemed Capital Contributions

     7781   SECTION 10.  

EVENTS OF DEFAULT

     7781  

10.1.

 

Events of Default

     7781  

10.2.

 

Remedies Upon Event of Default

     8084  

10.3.

 

Lender Offset

     8286  

10.4.

 

Performance by the Administrative Agent

     8286  

10.5.

 

Good Faith Duty to Cooperate

     8387   SECTION 11.  

AGENCY PROVISIONS

     8387  

11.1.

 

Appointment and Authorization of Agents

     8387  

11.2.

 

Delegation of Duties

     8488  

11.3.

 

Exculpatory Provisions

     8488  

11.4.

 

Reliance on Communications

     8589  

11.5.

 

Notice of Default

     8690  

11.6.

 

Non-Reliance on Agents and Other Lenders

     8690  

11.7.

 

Indemnification

     8690  

11.8.

 

Agents in Their Individual Capacity

     8791  

11.9.

 

Successor Agents

     8791  

11.10.

 

Reliance by the Borrowers

     8893  

11.11.

 

Administrative Agent May File Proofs of Claim

     8993  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 12.  

MISCELLANEOUS

     8994  

12.1.

 

Amendments

     8994  

12.2.

 

Sharing of Offsets

     9195  

12.3.

 

Sharing of Collateral

     9296  

12.4.

 

Waiver

     9296  

12.5.

 

Payment of Expenses; Indemnity

     9397  

12.6.

 

Notice

     9499  

12.7.

 

Governing Law

     96101  

12.8.

 

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury

     97101  

12.9.

 

Invalid Provisions

     97101  

12.10.

 

Entirety

     97102  

12.11.

 

Successors and Assigns; Participations

     97102  

12.12.

 

Defaulting Lenders

     102106  

12.13.

 

All Powers Coupled with Interest

     104108  

12.14.

 

Headings

     104108  

12.15.

 

Survival

     104108  

12.16.

 

Full Recourse

     104108  

12.17.

 

Availability of Records; Confidentiality

     104108  

12.18.

 

USA Patriot Act Notice

     105109  

12.19.

 

Multiple Counterparts

     105110  

12.20.

 

Term of Agreement

     106110  

12.21.

 

Inconsistencies with Other Documents

     106110  

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

SCHEDULES

  

SCHEDULE I:

  

Borrower Information

SCHEDULE II:

  

Lender Commitments and Related Information

SCHEDULE III:

  

Initial Borrower Organizational Structure

EXHIBITS

  

EXHIBIT A:

  

Schedule of Investors/Form of Borrowing Base Certificate

EXHIBIT B:

  

Form of Note

EXHIBIT C:

  

Form of Borrower Security Agreement

EXHIBIT D:

  

Form of Borrower Pledge of Collateral Account

EXHIBIT E:

  

Form of Request for Borrowing

EXHIBIT F:

  

[Reserved]

EXHIBIT G:

  

Form of Rollover/Conversion Notice

EXHIBIT H:

  

Form of Lender Assignment and Assumption

EXHIBIT I:

  

Form of Qualified Borrower Promissory Note

EXHIBIT J:

  

Form of Qualified Borrower Guaranty

EXHIBIT K:

  

[Reserved]

EXHIBIT L:

  

[Reserved]

EXHIBIT M:

  

Form of Responsible Officer’s Certificate

EXHIBIT N:

  

Form of Compliance Certificate

EXHIBIT O:

  

Form of Lender Joinder Agreement

EXHIBIT P:

  

Form of Facility Extension/Increase Request

EXHIBIT Q:

  

Form of Capital Return Certification

EXHIBIT R:

  

Form of Capital Return Notice

EXHIBIT S-1:

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships)

EXHIBIT S-2:

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships)

EXHIBIT S-3:

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships)

EXHIBIT S-4:

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships)

EXHIBIT T:

  

Form of Subscription Agreement

 

 

vii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, is dated as of November 15, 2017, by and among
AB PRIVATE CREDIT INVESTORS CORPORATION, a Maryland corporation, (the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers), the “Borrowers”), the banks and financial
institutions from time to time party hereto as Lenders and HSBC BANK USA,
NATIONAL ASSOCIATION, (“HSBC”), as the Administrative Agent (as hereinafter
defined) for the Secured Parties.

A.        The Initial Borrower has requested that the Lenders make loans to
provide working capital to the Initial Borrower and to any other Borrower
becoming a party hereto for purposes permitted under the Constituent Documents
(as defined below) of the Borrowers.

B.        The Lenders are willing to make loans upon the terms and subject to
the conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.        DEFINITIONS

1.1.        Defined Terms. For the purposes of the Loan Documents, unless
otherwise expressly defined, the following terms shall have the meanings
assigned to them below:

“Account Bank” means State Street Bank and Trust Company or any other Eligible
Institution designated as an “Account Bank” in a Borrower Control Agreement.

“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Adjusted LIBOR” means, for any Loan, for any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to: (a) the quotient obtained by
dividing: (i) LIBOR for such Loan for such Interest Period; by (ii) one
(1) minus the LIBOR Reserve Requirement for such Loan for such Interest Period;
plus (b) the Applicable Margin. If the calculation of Adjusted LIBOR results in
a LIBOR rate of less than zero (0), Adjusted LIBOR shall be deemed to be
zero (0) for all purposes of the Loan Documents.

“Administrative Agent” means HSBC, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” when used with respect to
any specified Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares, partnership interests,
shareholder interests, membership interests or by contract or otherwise.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, or such other address as may be identified by written
notice from the Administrative Agent to the Borrowers and the Lenders from time
to time.

“Agent-Related Person” has the meaning provided in Section 11.3.

“Agents” means the Administrative Agent and any successor and assign in such
capacity.

“AIV Borrower” means each Borrower identified as an “AIV Borrower” on Schedule
I, together with any other Alternative Investment Vehicle which becomes a
Borrower under this Credit Agreement pursuant to Section 6.4.

“Alternative Investment Vehicle” means an entity created in accordance with the
Constituent Documents of the Initial Borrower (or the Constituent Documents of
any other Borrower) or otherwise thereunder to make Investments.

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3  2510.3-101(d)(5) as determined for each Borrower.

“Anti-Terrorism Laws” means any Applicable Law relating to money laundering or
terrorism, including, without limitation, Executive Order 13224, the OFAC
Regulations, the Bank Secrecy Act, the USA Patriot Act, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, published interpretations and orders of courts or Governmental
Authorities and all orders and decrees of all courts and arbitrators.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Applicable Requirement” means each of the following requirements:

(a)        (a) such Investor (or such Investor’s Sponsor, Responsible Party or
Credit Provider, if applicable) shall be a Rated Investor, and such Investor (or
such Investor’s Sponsor, Responsible Party or Credit Provider, as applicable)
shall have a Rating of BBB+/Baa1 or higher; and

 

2



--------------------------------------------------------------------------------

(b)       (b) if such Investor (or such Investor’s Sponsor, Responsible Party or
Credit Provider, if applicable) is:

(i)        (i) a Bank Holding Company, it shall have Adequately Capitalized
status or better;

(ii)       (ii) an insurance company, it shall have a Best’s Financial Strength
Rating of A- or higher;

(iii)       (iii) if such Investor or such Investor’s Credit Provider, as
applicable, is a Pension Plan Investor or Governmental Plan Investor, or the
trustee or nominee of a Pension Plan Investor or a Governmental Plan Investor,
such Pension Plan Investor or Governmental Plan Investor, as applicable, shall
have a minimum Funding Ratio based on the Rating of its Sponsor or Responsible
Party, as applicable, as follows:

 

 

Sponsor/Responsible Party

Rating

  

    Minimum

Funding Ratio

 

A-/A3 or higher

  

No minimum

 

BBB+/Baa1 or higher

  

90%; or

(iv)        (iv) an Endowment Fund Investor, its Sponsor shall either (x) be a
party to the Subscription Agreement of such Endowment Fund Investor and jointly
and severally liable for such Endowment Fund Investor’s Unfunded Capital
Commitment or (y) guarantee the obligations of such Endowment Fund Investor to
make its Unfunded Capital Commitment pursuant to an unconditional guarantee or
other Credit Link Documents in form and substance satisfactory to the
Administrative Agent in its sole discretion.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement; and

(c)       (c) such Investor is a “qualified purchaser” within the meaning of
Section 3(c)(7) of the Investment Company Act of 1940, as amended.

“Assignee” has the meaning provided in Section 12.11(b).

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Credit Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Reference Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Credit Agreement).

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

  2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

  1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

5



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.9 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.9.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

“Borrower Collateral Account” means, for each Borrower that has Investors, the
account listed on Schedule I with respect to such Person, which account shall be
solely used for receipt of proceeds from Capital Calls.

“Borrower Collateral Account Pledge” means each pledge of a Borrower Collateral
Account, in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive security interest and Lien subject only to Permitted Liens in and to a
Borrower Collateral Account, as the same may be amended, supplemented or
modified from time to time.

“Borrower Control Agreement” means each Control Agreement among a Borrower, the
Administrative Agent and the applicable Account Bank, as the same may be
amended, supplemented or modified from time to time.

“Borrower Party” has the meaning provided in Section 11.1(a).

“Borrower Security Agreement” means each Borrower Security Agreement,
substantially in the form of Exhibit C, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority
Lien (subject to Permitted Liens) and security interest in, and pledge of, its
interest in the Collateral, as the same may be amended, supplemented or modified
from time to time.

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.

“Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unfunded Capital Commitments of the Included
Investors that are Rated Investors, as such amount is first reduced by all
applicable Concentration Limits, (b) sixty-five percent (65%) of the aggregate
Unfunded Capital Commitments of the Included Investors that are Eligible HNW
Investors, as such amount is first reduced by all applicable Concentration
Limits and (c) the Guaranteed Borrowing Base Amount. For the avoidance of doubt,
the Unfunded Capital Commitments of an Excluded Investor shall be excluded from
the Borrowing Base until such time as such Investor becomes or is restored as an
Included Investor.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit A.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day of the year except: a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Applicable Law
to close; and (b) if such day relates to any interest rate settings as to a Loan
bearing interest at the LIBOR Rate, any day that is a Business Day described in
clause (a) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Bylaws” means the bylaws of the Initial Borrower, as amended or restated from
to time to time as permitted hereunder.

“Capital Call” means a call upon any or all of the Investors for payment of all
or any portion of the Capital Commitments pursuant to and in accordance with, as
applicable, the Constituent Documents of the Borrowers and the Subscription
Agreements of the Investors. “Capital Calls” means, where the context may
require, all Capital Calls, collectively.

“Capital Commitment” means the accepted capital commitment of the Investors to
the applicable Borrower in the amount set forth in the applicable Constituent
Document or the applicable Subscription Agreement. “Capital Commitments” means,
where the context may require, all Capital Commitments of the Investors,
collectively.

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the applicable Borrower with respect to its Capital Commitment as of
the time such determination is made, less amounts refunded to such Investor in
accordance with such Borrower’s Constituent Documents. “Capital Contributions”
means, where the context may require, all Capital Contributions, collectively.

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.

“Capital Return Certification” means the delivery of an updated Borrowing Base
Certificate which includes, in the spreadsheet calculating the Available
Commitment, an additional column depicting the Returned Capital distributed to
each Investor, along with a certification by a Responsible Officer of the
Borrowers in the form of Exhibit Q that such amounts have been returned to the
Investors and are recallable as Capital Contributions pursuant to a Capital Call
under the Constituent Documents.

“Capital Return Notice” means the written notice delivered to an Investor by or
on behalf of any Borrower for the purpose of making a return of capital pursuant
to the applicable Borrower’s Constituent Documents, which notice shall be in the
form of Exhibit R. “Capital Return Notices” means, where the context may
require, all Capital Return Notices, collectively.

 

7



--------------------------------------------------------------------------------

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default that would
give rise to an Event of Default pursuant to Section 10.1(a), (b) (solely with
respect to Section 7.20), (i), (n), (o) or (t) has occurred and is continuing;
or (c) a mandatory prepayment has been triggered pursuant to Section 3.5(b),
irrespective of whether such prepayment has become due and payable under the
grace periods afforded in Section 3.5(b).

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event that shall exist if AllianceBernstein L.P.
fails to control, directly or indirectly, the Investment Manager.

“Closing Date” means the date hereof.

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

“Collateral Account” means a Borrower Collateral Account. “Collateral Accounts”
means, where the context requires, all Collateral Accounts, collectively.

“Collateral Account Pledges” means the Borrower Collateral Account Pledge.

“Collateral Documents” has the meaning provided in Section 5.1.

“Commitment” means, for each Lender, the amount set forth on Schedule II on its
respective Assignment and Assumption or Lender Joinder Agreement, as the same
may be reduced from time to time by the Borrowers pursuant to Section 3.6 or by
further assignment by such Lender pursuant to Section 12.11(b).

“Compliance Certificate” has the meaning provided in Section 8.1(b).

 

8



--------------------------------------------------------------------------------

“Concentration Limit” means the limits on the aggregate amount of an Uncalled
Capital Commitment set forth below, calculated for each Investor classification
as a percentage of the aggregate Uncalled Capital Commitments of all Included
Investors:

 

Investor Classification

  

Concentration Limit

Single Rated Investor that is an Included Investor

   15.0%

Single Eligible HNW Investor

   3.0%

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor.

“Confidential Information” means, at any time, all documents, data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers, any Investor, any Investor Sponsor,
any Responsible Party, any Credit Provider, AllianceBernstein L.P., Bernstein
Global Wealth Management, the Investment Manager or AXA or any of their
Affiliates (each a “Protected Party”), together with analyses, compilations,
studies or other documents, which contain or otherwise reflect such information
made available by or on behalf of the Borrowers or any Protected Party pursuant
to this Credit Agreement, any other Loan Document, any Constituent Document or a
Subscription Agreement, orally or in writing to the Administrative Agent or any
Lender (each a “Receiving Party”) or their respective attorneys, certified
public accountants or agents (each a “Representative”), but shall not include
any data or information that: (a) was or became generally available to the
public at or prior to the time such information is provided to a Receiving Party
or Representative; or (b) was or became available to a Receiving Party or its
Representatives on a non-confidential basis from a source not known by the
Receiving Party or its Representatives to be bound by a confidentiality
restriction or obligation arising under law or by contract at or prior to such
time.

“Constituent Documents” means: (a) for a Borrower, the Management Agreement, the
Bylaws, the Charter, and the Subscription Agreements, including any Side
Letters; and (b) for any other entity, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the memorandum and articles of association, the articles of formation,
limited liability company agreement and/or operating agreement for such Person;
and (iii) in the case of a corporation or an exempted company, the certificate,
memorandum or articles of incorporation or association and the bylaws for such
Person, in each such case as it may be restated, modified, amended or
supplemented from time to time.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Rate Loan from one Interest Period to the next
Interest Period.

“Control Agreements” means collectively each Borrower Control Agreement.

 

9



--------------------------------------------------------------------------------

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

“Conversion Date” means any LIBOR Conversion Date, or Reference Rate Conversion
Date, as applicable.

“Conversion Notice” has the meaning provided in Section 2.3(f).

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1.1 forms a part, as amended, restated, supplemented or otherwise
modified from time to time.

“Credit Facility” means the credit facility provided to the Borrowers by the
Lenders under the terms and conditions of this Credit Agreement and the other
Loan Documents.

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable.

“Credit Provider” means a Person providing Credit Link Documents, in form and
substance acceptable to the Administrative Agent in its sole discretion, of the
obligations of an Investor to make Capital Contributions.

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the rate for Dollar deposits in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest whole 1/100 of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “Daily LIBOR” shall be determined by the
Administrative Agent from another recognized source or interbank quotation and,
upon request of Borrowers, the Administrative Agent shall provide the Borrowers
with notice of such source or quotation. If the calculation of Daily LIBOR
results in a Daily LIBOR rate of less than zero (0), Daily LIBOR shall be deemed
to be zero (0) for all purposes of this Credit Agreement.

“Debt Limitations” means the limitations set forth in Section 9.11.

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d), and of the effective date of such status, above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.12(b) and Section 4.8(b)) upon
delivery of written notice of such determination to the Borrowers and each other
Lender.

“Distribution” has the meaning provided in Section 9.17.

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

 

11



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that Dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 4.9, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent, and

 

  (3)

consent by the Borrowers to an Early Opt-in Election.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.11(b)(iii)).

“Eligible HNW Investor” means an HNW Investor that (i) satisfies the criteria
for a non-Rated Included Investor, and, if a natural person, is not deceased,
and if a family office or family trust, the primary benefactor of which is not
deceased and (ii) is a “qualified purchaser” within the meaning of
Section 3(c)(7) of the Investment Company Act of 1940, as amended.

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or

 

12



--------------------------------------------------------------------------------

proceedings relating in any way to any actual or alleged material violation of
or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any Environmental Law, the imposition of any Environmental Lien or
the failure to comply in all material respects with any Environmental
Requirement.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to the fiduciary
responsibility provisions of Title I of ERISA; (b) any “plan” defined in and
subject to Section 4975 of the Internal Revenue Code; or (c) any entity or
account whose assets include or are deemed to include the Plan Assets of one or
more such employee benefit plans or plans pursuant to the Plan Asset Regulations
or any other relevant legal authority.

“Event of Default” has the meaning provided in Section 10.1.

“Excluded Investor” means any Investor that is not an Included Investor,
including any Investor that is subject to an Exclusion Event that has not been
cured in accordance with the provisions hereof. Any Investor that is subject to
an Exclusion Event may, in the sole discretion of the Administration Agent, be
re-included as an Included Investor when the circumstances giving rise to the
applicable Exclusion Event have been cured.

 

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 4.8(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.1, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.1(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exclusion Event” means, with respect to any Included Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such Included
Investor) any of the following events shall occur (whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)       (a) such Investor shall: (i) apply for or consent to the appointment
of a receiver, trustee, custodian, intervenor, liquidator or other similar
official of itself or of all or a substantial part of its assets; (ii) file a
voluntary petition as debtor in bankruptcy or admit in writing that it is unable
to pay its debts as they become due; (iii) make a general assignment for the
benefit of creditors; (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or take advantage of any Debtor Relief Laws;
(v) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization, or insolvency proceeding; or (vi) take personal, partnership,
limited liability company, corporate or trust action, as applicable, for the
purpose of effecting any of the foregoing;

(b)       (b) an involuntary case or other proceeding shall be commenced against
it, seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or an order, order for relief, judgment, or decree shall be entered by
any court of competent jurisdiction or other competent authority approving a
petition seeking such Investor’s reorganization or appointing a receiver,
custodian, trustee, intervenor, or liquidator of such Person or of all or
substantially all of its assets and such case or other proceeding shall continue
unstayed and in effect for a period of sixty (60) days, or an order for relief
shall be entered in respect of such Person in a proceeding under the United
States Bankruptcy Code;

 

14



--------------------------------------------------------------------------------

(c)       (c) a Responsible Officer of the applicable Borrower obtains knowledge
that any final judgment or decree which in the aggregate exceeds seven and
one-half percent (7.5%) of the net worth of such Investor (measured as of the
date of its initial designation as an Included Investor) shall be rendered
against such Person, and (i) any such judgment or decree shall not be
discharged, paid, bonded or vacated within thirty (30) days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgment or decree
and shall not be stayed;

(d)        (d) such Investor shall (i) disaffirm, repudiate, challenge, or
declare unenforceable its obligation to make contributions pursuant to its
Capital Commitment or a Capital Call or such obligation shall be or become
unenforceable, (ii) otherwise disaffirm any material provision of its
Subscription Agreement, the Constituent Documents of any Borrower or any Credit
Link Document that would reasonably be expected to affect its obligation to make
Capital Contributions, or (iii) give any written notice that it will not fund
future contributions pursuant to a Capital Call or comply with the provisions of
its Subscription Agreement, the Constituent Documents of any Borrower or any
Credit Link Document relating to the funding of future Capital Contributions;

(e)        (e) such Investor shall fail to make a contribution of capital when
initially due pursuant to a Capital Call, without regard to any applicable
notice or cure period under the applicable Constituent Documents, and such
delinquency is not cured within five (5) Business Days following issuance by a
Borrower of notice to such Investor that such amount remains unpaid (which
notice shall be issued no later than two (2) Business Days of the date such
amount was initially due along with prompt notification to the Administrative
Agent that such notice has been issued);

(f)        (f) such Investor shall be declared a “Defaulting Investor” under the
Constituent Documents of any Borrower;

(g)        (g) any representation, warranty, certification or statement made by
such Investor under its Subscription Agreement (or related Side Letter), the
applicable Constituent Document, or Credit Link Document or in any certificate,
financial statement or other document delivered pursuant to this Credit
Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any respect that would reasonably be expected to affect the
obligation of the Investor to contribute capital;

(h)        (h) a Responsible Officer of the applicable Borrower obtains
knowledge that any Investor encumbers its interest in any Borrower;

(i)        (i) a default shall occur in the performance by it of any of the
covenants or agreements contained in its Subscription Agreement (or related Side
Letter), the applicable Constituent Document or Credit Link Document (except as
otherwise specifically addressed in this definition) and such default is not
cured within five (5) Business Days and such default would reasonably be
expected to affect the obligation of the Investor to contribute capital;

 

15



--------------------------------------------------------------------------------

(j)       (j) in the case of each Investor that is an Included Investor
described in clause (a)(i) of the first sentence of the definition of “Included
Investor”, a Responsible Officer of the applicable Borrower or the
Administrative Agent has knowledge that such Investor has failed to maintain the
Applicable Requirement for such Investor required in the definition of
“Applicable Requirement” in Section 1.1;

(k)       (k) the occurrence of any circumstance or event which, in the sole
discretion of the Administrative Agent, is reasonably expected to have a
material and adverse impact on the ability of such Investor to fulfill its
obligations under its Subscription Agreement, the Constituent Documents of any
Borrower or any Credit Link Document to contribute capital upon the earlier of
(i) the knowledge of a Responsible Officer of the applicable Borrower or
(ii) notice from the Administrative Agent of such circumstance or event;

(l)        (l) to the knowledge of the applicable Borrower, in the case of an
Investor that is an Included Investor described in clause (a)(ii) of the first
sentence of the definition of “Included Investor,” it shall fail to maintain a
net worth (determined in accordance with GAAP), measured as of the end of the
time period covered in such Person’s most recent financial report, of at least
seventy-five percent (75%) of the net worth of such Investor, measured as of the
date of its initial designation as an Included Investor;

(m)       (m) such Investor shall deliver notice of withdrawal or shall
withdraw, retire or resign from the Initial Borrower, or have its shares of
capital stock repurchased by the Initial Borrower;

(n)       (n) such Investor shall Transfer its interests in the Initial Borrower
in violation of this Credit Agreement and be released from its obligation under
the Constituent Documents to make Capital Contributions; provided that, if such
Investor shall Transfer less than all of its membership interests in the Initial
Borrower, only the Transferred portion shall be excluded from the Borrowing
Base; provided further, that to the extent (i) any or all of an Investor’s
membership interest is Transferred to an Included Investor or (ii) the
Administrative Agent consents to the transferee as an Included Investor, the
Unfunded Capital Commitment associated with such Transferred membership interest
shall not be excluded from the Borrowing Base;

(o)        (o) any Borrower suspends, cancels, reduces, excuses, terminates or
abates the Capital Commitment or any amounts due with respect to a Capital Call
for such Included Investor; provided, however, that to the extent such
suspension, cancellation, reduction, excuse, termination or abatement relates
solely to a portion of such Investor’s Uncalled Capital Commitment, only such
suspended, cancelled, reduced, excused, terminated or abated portion shall be
excluded from the Borrowing Base;

 

16



--------------------------------------------------------------------------------

(p)       (p) the Uncalled Capital Commitment of such Investor ceases to be
Collateral subject to a first priority perfected Lien (subject to Permitted
Liens) in favor of the Administrative Agent;

(q)       (q) in connection with any Borrowing, any Borrower has knowledge that
such Investor has requested to be excused from funding a Capital Call with
respect to the Investment being acquired or otherwise funded with the proceeds
of the related Borrowing; provided that only the portion of such Investor’s
Uncalled Capital Commitment which would otherwise be contributed to fund such
Investment or repay the related Borrowing shall be excluded from the Borrowing
Base;

(r)        (r) such Investor becomes a Sanctioned Person, or, to any Borrower’s
or Administrative Agent’s knowledge, such Investor’s funds to be used in
connection with funding Capital Calls are derived from illegal or suspicious
activities;

(s)        (s) if such Investor is an Endowment Fund Investor, a breach or
written repudiation by its Sponsor of its keepwell agreement with such Investor;

(t)        (t) if such Investor is an ERISA Investor, any failure by its Sponsor
to pay any contractual or statutory obligations or make any other payment
required by ERISA or the Internal Revenue Code with respect to such ERISA
Investor; or

(u)        (u) in the case of an Included Investor or such Investor’s Credit
Provider (not including any HNW Investor), as applicable, which does not have
publicly available financial information, the Administrative Agent is unable
(after giving the Borrowers ten (10) Business Days’ notice thereof) to obtain
annual updated financial information for such Investor or such Investor’s Credit
Provider, as applicable, within one-hundred twenty (120) days following the end
of the applicable fiscal year of such Investor.

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit P to extend the initial or extended Stated Maturity Date for
an additional period of no greater than 364 days.

“Facility Increase” has the meaning provided in Section 2.15(a).

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

“Facility Increase Request” means the notice in the form of Exhibit P pursuant
to which the Borrowers request an increase of the Commitments in accordance with
Section 2.15.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into in connection with the
implementation of such Sections.

 

17



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day that is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by the Administrative
Agent and, upon request of Borrowers, with notice of such quotations to the
Borrowers.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

“Filings” means UCC financing statements, UCC financing statement amendments and
UCC financing statement terminations and the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such ERISA Investor with the
United States Department of Labor.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

18



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Material” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) that are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) that are
deemed to constitute a nuisance or a trespass that pose a health or safety
hazard to Persons or neighboring properties, (f) that consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) that contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

19



--------------------------------------------------------------------------------

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“HNW Investor” means each Investor that is (a) a domestic or international
individual investor (including a natural person, family office, family trust (or
other form of estate planning vehicle acceptable to a Borrower as an Investor
and disclosed to the Administrative Agent)), (b) an entity owned or controlled
or established by a domestic or international individual investor (including a
natural person and individual retirement account of such a natural person,
family office or family trust (or other form of estate planning vehicle
acceptable to a Borrower as an Investor and disclosed to the Administrative
Agent)) or (c) an aggregating entity comprised of multiple entities of the type
described in the foregoing clauses (a) and (b).

“HSBC” has the meaning provided in the first paragraph hereto.

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of one or more
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but at the request of one or more Borrowers has been
approved in writing as an Included Investor by the Administrative Agent, in its
reasonable discretion, and (b) in respect of which there has been delivered to
the Administrative Agent:

(i)       (i) a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, which shall be acceptable
to the Administrative Agent and a copy of the acceptance letter accepting such
Subscription Agreement;

(ii)        (ii) any Constituent Documents of the applicable Borrower executed
and delivered by such Investor;

(iii)        (iii) a true and correct copy of each Side Letter executed by such
Investor, which shall be acceptable to the Administrative Agent in its sole
discretion;

(iv)       (iv) if applicable, the Credit Link Documents of such Investor’s
Sponsor, Credit Provider or Responsible Party, as applicable, executed and
delivered by such Person;

 

20



--------------------------------------------------------------------------------

(v)       (v) if such Investor’s Subscription Agreement or any Constituent
Document of the applicable Borrower executed by such Investor was signed by any
Borrower or any Affiliate of any Borrower, as an attorney-in-fact on behalf of
such Investor, if reasonably requested by the Administrative Agent, the
Administrative Agent shall have received evidence of such signatory’s authority
documentation reasonably satisfactory to the Administrative Agent;

(vi)        (vi) if requested by the Administrative Agent in its sole
discretion, if such Investor is organized under the laws of any jurisdiction
other than the United States of America or any state thereof, a written
submission to the jurisdiction of a United States Federal District Court and a
United States state court, and any appellate court from any thereof, with
respect to any litigation arising out of or in connection with its Subscription
Agreement or any Constituent Document of the applicable Borrower (such
submission to be in form and substance satisfactory to the Administrative Agent
in its sole discretion, who may in its sole discretion require an opinion of
counsel that such submission is enforceable); and

(vii)       (vii) if requested by the Administrative Agent in its sole
discretion, if such Investor is a Governmental Authority or an instrumentality
of or majority owned by a Governmental Authority or otherwise entitled to any
sovereign or other immunity in respect of itself, its property or any such
litigation in any jurisdiction, court or venue, a written waiver (in form and
substance satisfactory to the Administrative Agent in its sole discretion) of
any such claim of immunity arising out of or in connection with its Subscription
Agreement or any Constituent Document of the applicable Borrower and an opinion
of counsel that such waiver is enforceable or that such Investor and its
property is not entitled to any such immunity;

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as an Included Investor in the sole discretion
of the Administrative Agent; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may reasonably be specified by the Administrative Agent. The
Included Investors as of the Closing Date are those specified as being Included
Investors on Exhibit A, as in effect on the Closing Date, and Included Investors
approved by the Administrative Agent or Lenders, as applicable, subsequent to
the Closing Date shall be evidenced by an updated Exhibit A provided by the
Administrative Agent to the Borrowers.

“Increase Effective Date” has the meaning provided in Section 2.15(b).

“Incremental Available Amount” means, the portion of the Borrowing Base that is
attributable to the difference between (a) sixty-five percent (65%) of the
aggregate Unfunded Capital Commitments of the Included Investors that are
Eligible HNW Investors, as such amount is first reduced by all applicable
Concentration Limits, and (b) fifty percent (50%) of the aggregate Unfunded
Capital Commitments of the Included Investors that are Eligible HNW Investors,
as such amount is first reduced by all applicable Concentration Limits.

 

21



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)       (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)       (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c)        (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(d)        (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

(e)       (e) all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)       (f) all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of any such Person;

(g)        (g) all obligations of any such Person to repurchase any securities,
which repurchase obligation is related to the issuance thereof;

(h)        (h) all net obligations of such Person under any Hedge Agreements;
and

(i)       (i) all Guaranty Obligations of any such Person with respect to any of
the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

22



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee” has the meaning provided in Section 12.5(b).

“Initial Borrower” has the meaning provided in the first paragraph hereof.

“Interest Option” means LIBOR or the Reference Rate.

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan, any
LIBOR Rate Loan based on Daily LIBOR or any LIBOR Rate Loan in respect of which
the applicable Borrower has selected a one, two or three month Interest Period
(or such other period as consented to by the Administrative Agent, in its sole
discretion) the last day of the applicable Interest Period for all interest
accruing during such Interest Period; (b) the date of any prepayment of any Loan
made hereunder, as to the amount prepaid; and (c) the Maturity Date.

“Interest Period” means (a) with respect to any Reference Rate Loan or Daily
LIBOR Loan, (i) initially the period commencing on (and including) the date of
the initial purchase or funding of such Loan (or the related Reference Rate
Conversion Date pursuant to Section 2.3(f) hereof) and ending on (and including)
the last calendar day of such month and (ii) thereafter, each period commencing
on (and including) the first calendar day of the succeeding calendar month and
ending on (and including) the last calendar day of such month; and (b) with
respect to any LIBOR Loan (other than Daily LIBOR Loans), the period commencing
on (and including) the date of the initial purchase or funding of such Loan (or
the related LIBOR Conversion Date pursuant to Section 2.3(f) hereof) and ending
on (but excluding) the corresponding date one-week, one-month, two-months,
three-months or such other period as consented to by the Administrative Agent,
in its sole discretion, in each case subject in all cases to confirmation of
availability by the applicable Lenders (i.e., a rate for such Interest Period is
available for quotation under LIBOR), as designated by the applicable Borrower
in the applicable Request for Borrowing; provided that:

(i)        (i) any Interest Period with respect to any Loan that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Interest Period
is computed by reference to LIBOR, and such Interest Period would otherwise end
on a day that is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;

(ii)        (ii) if interest in respect of such Interest Period is computed by
reference to LIBOR, and such Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, then such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)       (iii) in the case of any Interest Period for any Loans that
commences before the Maturity Date and would otherwise end on a date occurring
after the Maturity Date, such Interest Period shall end on (but exclude) such
Maturity Date and the duration of each Interest Period that commences on or
after the Maturity Date shall be of such duration as shall be selected by the
applicable Lender in its sole discretion.

 

23



--------------------------------------------------------------------------------

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“Investment” means “Investment” as that term is defined in the Constituent
Documents of the Borrowers.

“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to the applicable Constituent
Document or its Side Letter, where the Investor is entitled to such exclusion or
excuse under the applicable Constituent Document or its Side Letter as a matter
of right (i.e., not in the Borrower’s discretion).

“Investment Manager” means AB Private Credit Investors LLC, a Delaware limited
liability company.

“Investor” means any Person that (i) is admitted to the Initial Borrower as a
shareholder or other equity holder in accordance with the Constituent Documents,
and (ii) has a Capital Commitment to such Borrower.

“Investor Information” has the meaning provided in Section 12.17.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender, including, but not limited to, any information required to be
obtained by any Lender pursuant to the Beneficial Ownership Regulation.

“Lender” means HSBC, in its capacity as lender, and each other lender that
becomes party to this Credit Agreement in accordance with the terms hereof; and
collectively, the “Lenders”.

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit O, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

“Lender Party” has the meaning provided in Section 11.1(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

 

24



--------------------------------------------------------------------------------

“LIBOR” means,

(a)          (a) for any interest rate calculation with respect to any LIBOR
Rate Loan, at the option of the Borrowers, either:

(i)         (i) Daily LIBOR (which, for the avoidance of doubt, shall be
determined on each Business Day in accordance with the definition thereof), or

(ii)          (ii) the rate of interest per annum determined by the
Administrative Agent based on the rate for Dollar deposits for delivery on the
first day of the applicable Interest Period for a period approximately equal to
such applicable Interest Period as reported on Reuters Screen LIBOR01 Page (or
any applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest whole 1/100 of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent from another recognized source or interbank quotation and,
upon request of the Borrowers, the Administrative Agent shall provide the
Borrowers with notice of such source or quotation; and

(b)        (b) for any interest rate calculation with respect to a Reference
Rate Loan, Daily LIBOR.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on LIBOR.

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities that includes deposits by reference to which Adjusted LIBOR is to
be determined; or (b) any category of extensions of credit or other assets that
include LIBOR Rate Loans or Reference Rate Loans bearing interest based off
LIBOR. LIBOR shall be adjusted automatically on and as of the effective date of
any change in the LIBOR Reserve Requirement. Each determination by the
Administrative Agent of the LIBOR Reserve Requirement shall, in the absence of
manifest error, be conclusive and binding.

 

25



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, all
Credit Link Documents, each Qualified Borrower Guaranty, the Fee Letter and such
other agreements and documents, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms of this
Credit Agreement or any of the other Loan Documents and any additional documents
delivered in connection with any such amendment, supplement or modification.

“Loans” means extensions of credit made to the Borrowers by the Lenders pursuant
to Sections 2.5 or 2.9 hereunder.

“Management Agreement” means that certain Investment Advisory Agreement, dated
as of July 27, 2017, among the Initial Borrower and the Investment Manager.

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on: (a) the
operations, business or financial condition of the Borrowers, and their
Subsidiaries taken as a whole; (b) the ability of any Borrower to perform its
obligations under this Credit Agreement or any of the other Loan Documents;
(c) the validity or enforceability of this Credit Agreement, any of the other
Loan Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole, as applicable; or (d) the obligation or the
liability of any Borrower to fulfill its material obligations under its
Constituent Documents.

“Material Amendment” has the meaning provided in Section 9.6.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) forty-five (45) days
prior to the date on which the Borrowers’ ability to call Capital Commitments
for the purpose of repaying the Obligations is terminated and (d) the date upon
which the Borrowers terminate the Commitments pursuant to Section 3.6 or
otherwise.

“Maximum Commitment” means (a) during the period from November 14, 2018 through
the Temporary Increase Maturity Date, $125,000,000, and (b) from and after the
Temporary Increase Maturity Date, $50,000,000, in each case as it may be reduced
by the Borrowers pursuant to Section 3.6 or increased from time to time by the
Borrowers pursuant to Section 2.15.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

26



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
the Required Lenders, all Lenders or all affected Lenders in accordance with the
terms of Section 12.1 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the master promissory notes provided for in Section 3.1, and all
master promissory notes delivered in substitution or exchange therefor, as such
notes may be amended, restated, reissued, extended or modified, and the
Qualified Borrower Promissory Notes; and “Note” means any one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders and other Secured Parties, and all
renewals and extensions thereof (including, without limitation, Loans), or any
part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Qualified Borrower Guaranty, and all interest accruing thereon, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several; together with all
indebtedness, obligations and liabilities of the Borrowers to the Lenders and
other Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Regulations” means the regulations promulgated by OFAC, as amended from
time to time.

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§ 2510.3-101(c) of the Plan Asset Regulations.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

“Other Claims” has the meaning provided in Section 5.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

27



--------------------------------------------------------------------------------

“Parallel Fund Borrower” means each Borrower identified as a “Parallel Fund
Borrower” on Schedule I, together with any other Parallel Investment Vehicle
that becomes a Borrower under this Credit Agreement pursuant to Section 6.4.

“Parallel Investment Vehicle” means a parallel and or feeder partnership, real
estate tax investment trust, group trust or other investment vehicle created in
accordance with the Constituent Documents of the Borrowers or otherwise
thereunder.

“Participant” has the meaning provided in Section 12.11(d).

“Participant Register” has the meaning specified in Section 12.11(e).

“Patriot Act” has the meaning provided in Section 12.18.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor.

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

“Permitted Liens” has the meaning provided in Section 9.3.

“Permitted RIC Distributions” means, with respect to each taxable year, any
Distributions determined by a Borrower in good faith to be required to be made
in order to maintain a Borrower’s tax status under Section 852 of the Internal
Revenue Code or to avoid the payment of any tax imposed under Section 852(b)(1),
Section 852(b)(3) or Section 4982 of the Internal Revenue Code, as certified by
such Borrower to the Administrative Agent in a RIC Distribution Notice delivered
to the Administrative Agent at least ten (10) days prior to the applicable
Distribution.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, limited liability company, limited
liability partnership, limited partnership, nonprofit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

“Plan Asset Regulations” means 29 C.F.R. §2510.3 2510.3-101, et seq, as modified
by Section 3(42) of ERISA.

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

“Potential Default” means any condition, act or event that, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

28



--------------------------------------------------------------------------------

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Obligations” means the aggregate outstanding principal amount of the
Loans.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

“Proceedings” has the meaning provided in Section 7.9.

“Proposed Amendment” has the meaning provided in Section 9.6.

“Qualified Borrower” has the meaning provided in Section 6.3.

“Qualified Borrower Guaranty” and “Qualified Borrower Guaranties” have the
meanings provided in Section 6.3.

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3.

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating. For any
Investor that is an unrated subsidiary of a Rated parent, acceptable Credit Link
Documents from the Rated parent entity shall be required in order to apply the
Ratings of the parent.

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reference Rate” means the greatest of: (i) the Prime Rate, (ii) the Federal
Funds Rate plus two hundred basis points (2.00%), and (iii) except during any
period of time during which LIBOR is unavailable pursuant to Section 4.2 or
4.34.9, one-month Adjusted LIBOR plus the Applicable Margin. Each change in the
Reference Rate shall become effective without prior notice to any Borrower
automatically as of the opening of business on the day of such change in the
Reference Rate.

 

29



--------------------------------------------------------------------------------

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.

“Register” has the meaning provided in Section 12.11(c).

“Regulation D,” “Regulation T,” “Regulation U,” “Regulation W” and “Regulation
X” means Regulation D, T, U, W or X, as the case may be, of the Board of
Governors of the Federal Reserve System, from time to time in effect, and shall
include any successor or other regulation relating to reserve requirements or
margin requirements, as the case may be, applicable to member banks of the
Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

“Request for Borrowing” has the meaning provided in Section 2.3(a).

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%). The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days, to the extent such funds are available in the Collateral
Accounts; and (ii) otherwise, to the extent that it is necessary for the
Borrowers to issue a Capital Call to fund such required payment, within fifteen
(15) Business Days after the Administrative Agent’s demand (but, in any event,
the applicable Borrower or Borrowers shall make such payment promptly after the
related Capital Contributions are received).

“Resignation Effective Date” has the meaning provided in Section 11.9(a).

 

30



--------------------------------------------------------------------------------

“Responsible Officer” means: (a) in the case of a corporation, its president or
any vice president or any other officer or the equivalent thereof (other than a
secretary or assistant secretary), and, in any case where two Responsible
Officers are acting on behalf of such corporation, the second such Responsible
Officer may be a secretary or assistant secretary or the equivalent thereof;
(b) in the case of a limited partnership or an exempted limited partnership, an
officer of such limited partnership or its general partner or an officer of an
entity that has authority to act on behalf of such general partner, acting on
behalf of the general partner in its capacity as general partner of such limited
partnership; and (c) in the case of a limited liability company, an officer of
such limited liability company or, if there is no officer, a manager, director
or managing member, or the individual acting on behalf of such manager or
managing member, in its capacity as manager or managing member of such limited
liability company, or in each case such other authorized officer or signatory
who has the power to bind such corporation, limited partnership, limited
liability company or any other Person who has provided documentation evidencing
such authority. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, at any time, any amounts distributed
to such Investor that are subject to recall as a Capital Contribution pursuant
to the Constituent Documents of the applicable Borrower. Any amount of Returned
Capital distributed to an Investor shall appear on a Capital Return Notice, duly
completed and executed by a Borrower, in the form of Exhibit R.

“RIC” means a Person qualifying for treatment as a “registered investment
company” under the Internal Revenue Code.

“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to a Borrower and certifying that
such Borrower remains a “regulated investment company” under Subchapter M of the
Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

“Rollover Notice” has the meaning provided in Section 2.3(e).

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” means (a) a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time and (b) any country or territory
that is, or whose government is, the subject of any sanctions administered or
enforced by the US Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

31



--------------------------------------------------------------------------------

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or any Person owned or controlled
by such Person, or (b) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, or (iii) a Person
located, organized or resident in a Sanctioned Country.

“Secured Parties” means the Administrative Agent, the Lenders and each
Indemnitee.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Security Agreements” means, collectively, each Borrower Security Agreement.

“Side Letter” means any side letter executed by an Investor with any Borrower or
the Investment Manager with respect to such Investor’s rights and/or obligations
under its Subscription Agreement or Constituent Documents of the applicable
Borrower.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Borrower, as of any date of determination,
that as of such date:

(a)        (a) the fair value of the assets of such Borrower and its aggregate
Uncalled Capital Commitments are greater than the total amount of liabilities,
including contingent liabilities, of such Borrower;

(b)        (b) the fair value of the assets of such Borrower and its aggregate
Uncalled Capital Commitments are not less than the amount that will be required
to pay the probable liability of such Borrower on its debts as they become
absolute and matured;

(c)         (c) such Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and

(d)         (d) such Borrower is not engaged in a business or transaction, and
is not about to engage in a business or transaction, for which its assets and
its aggregate Uncalled Capital Commitments, would constitute unreasonably small
capital.

For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably expected to
become an actual or matured liability and are determined as contingent
liabilities in accordance with applicable federal and state laws governing
determinations of insolvency.

 

32



--------------------------------------------------------------------------------

“Sponsor” means, (a) for any ERISA Investor other than an individual retirement
account, a sponsor as that term is understood under ERISA, specifically, the
entity that established the plan and is responsible for the maintenance of the
plan and, in the case of a plan that has a sponsor and participating employers,
the entity that has the ability to amend or terminate the plan, and in the case
of an ERISA Investor that is an individual retirement account or individual
retirement annuity, the owner of such account or annuity for whose benefit the
account or annuity has been established, and (b) for any Endowment Fund
Investor, the state chartered, “not-for-profit” university or college that has
established such fund for its exclusive use and benefit. As used herein, the
term “not-for-profit” means an entity formed not for pecuniary profit or
financial gain and for which no part of its assets, income or profit is
distributable to, or inures to the benefit of, its members, directors or
officers.

“Stated Maturity Date” means November 119, 20202021 .

“Subscription Agreement” means a Subscription Agreement and any related
supplement thereto executed by an Investor in connection with the subscription
for common stock in any Borrower, as amended, restated, supplemented or
otherwise modified from time to time; “Subscription Agreements” means, where the
context may require, all Subscription Agreements, collectively.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Temporary Increase Maturity Date” means the earlier of (a) February 7, 2019;
and (b) the Stated Maturity Date.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

33



--------------------------------------------------------------------------------

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose. “Transferred” has the correlative meaning.

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uncalled Capital Commitment” means, with respect to any Investor at any time,
such Investor’s uncalled Capital Commitment, including, for the avoidance of
doubt, its “Remaining Commitment” as defined in the applicable Constituent
Documents of the applicable Borrowers.

“Unfunded Capital Commitment” means, with respect to any Investor at any time,
such Investor’s Uncalled Capital Commitment minus any portion of such Investor’s
Uncalled Capital Commitment that is subject to a Pending Capital Call.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(f).

“Withholding Agent” means any Borrower and the Administrative Agent.

1.2.        Other Definitional Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)    all terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document;

(b)    the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c)    whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(d)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

34



--------------------------------------------------------------------------------

(e)    the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(f)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(g)    the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Credit Agreement in its entirety and
not to any particular provision hereof;

(h)    all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this Credit
Agreement;

(i)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;

(j)    the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;

(k)    in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”;

(l)    references herein to any Borrower’s knowledge or the knowledge of a
Responsible Officer of any Borrower shall mean the actual knowledge of such
Person (including upon notification by the Administrative Agent) following
reasonable inquiry or investigation under the circumstances; and

(m)    section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

1.3.    Accounting Terms. All accounting terms not specifically or completely
defined herein or in any other Loan Document shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

1.4.    UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.

 

35



--------------------------------------------------------------------------------

1.5.    References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

1.6.      Time Conventions. Unless otherwise specified, all references herein to
times of day shall be references to times of day in New York, New York. The due
date for any payment hereunder that would be due on a day that is not a Business
Day shall be extended to the next succeeding Business Day.

Section 2.        REVOLVING CREDIT LOANS

2.1.        The Commitment.

(a)        Committed Amount. Subject to the terms and conditions herein set
forth, each Lender agrees, during the Availability Period to extend to the
Borrowers a revolving line of credit in Dollars.

(b)        Limitation on Borrowings and Re-borrowings. Except as provided in
Section 2.1(c) below, no Lender shall be required to advance any Borrowing,
Rollover, or Conversion hereunder if:

(i)        after giving effect to such Borrowing, Rollover or Conversion:
(A) the Principal Obligations would exceed the Available Commitment; or (B) the
Principal Obligations owed to any Lender would exceed the Commitment of such
Lender; or

(ii)        the conditions precedent for such Borrowing in Section 6.2 have not
been satisfied.

(c)        Exceptions to Limitations. Conversions to Reference Rate Loans shall
be permitted in the case of Section 2.1(b)(i) and Section 2.1(b)(ii) above, in
each case, unless the Administrative Agent has otherwise accelerated the
Obligations or exercised other rights that terminate the Commitments under
Section 10.2.

2.2.        Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, each Lender severally agrees, on any Business Day during the
Availability Period, to make Loans to the Borrowers at any time and from time to
time in an aggregate principal amount up to such Lender’s Commitment at any such
time. Subject to the limitations and conditions set forth in Sections 2.1(b) and
6 and the other terms and conditions hereof, the Borrowers may borrow, repay
without penalty or premium, and re-borrow hereunder, during the Availability
Period.

 

36



--------------------------------------------------------------------------------

2.3.        Manner of Borrowing.

(a)        Request for Borrowing. The applicable Borrower shall give the
Administrative Agent notice by telephone, facsimile or electronic mail of the
date of each requested Borrowing hereunder, which notice if by telephone shall
be confirmed in writing (a “Request for Borrowing”), in the form of Exhibit E,
and which notice shall be irrevocable and effective upon receipt by the
Administrative Agent. Each Request for Borrowing: (i) shall be furnished to the
Administrative Agent no later than 11:00 a.m. (x) at least one (1) Business Day
prior to the requested date of Borrowing in the case of a Reference Rate Loan
and, (y) at least three (3) Business Days prior to the requested date of
Borrowing in the case of a LIBOR Rate Loan; and (ii) must specify: (A) the
amount of such Borrowing; (B) the Interest Option; (C) the Interest Period
therefor, if applicable; and (D) the date of such Borrowing, which shall be a
Business Day. Any Request for Borrowing received by the Administrative Agent
after 11:00 a.m. shall be deemed to have been given by the Borrowers on the next
succeeding Business Day. Each Request for Borrowing submitted by a Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 6.1 and 6.2 and, to the extent applicable, Section 6.3
and/or 6.4, have been satisfied on and as of the date of the applicable
Borrowing. No Request for Borrowing shall be valid hereunder for any purpose
unless it shall have been accompanied or preceded by the information and other
documents required to be delivered in accordance with this Section.

(b)        Further Information. Each Request for Borrowing shall be accompanied
or preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2.

(c)        Request for Borrowing Irrevocable. Each Request for Borrowing
completed and signed by a Borrower in accordance with Section 2.3(a) shall be
irrevocable and binding on the Borrowers, and in the case of any Borrowing that
the related Request for Borrowing specifies is to be comprised of a LIBOR Rate
Loan, the Borrowers shall indemnify each Lender against any cost, loss or
expense incurred by such Lender, either directly or indirectly, as a result of
any failure by the Borrowers to fulfill on or before the date specified in such
Request for Borrowing the applicable conditions set forth in Section 6.2, either
directly or indirectly including any cost, loss or expense incurred by the
Administrative Agent or such Lender by reason of the liquidation or reemployment
of funds acquired by such Lender in order to fund such requested Borrowing
except to the extent such cost, loss or expense is due to the gross negligence
or willful misconduct of such Person. A certificate of such Lender setting forth
the amount of any such cost, loss or expense, and the basis for the
determination thereof and the calculation thereof, shall be delivered to the
Borrowers and shall, in the absence of a manifest error, be conclusive and
binding.

(d)        Lender Funding Shall be Proportional. Each Lender shall make each
requested Loan in accordance with its Pro Rata Share thereof.

(e)        Rollovers. No later than 11:00 a.m. at least three (3) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan,
the Borrowers shall give the Administrative Agent written notice at the Agency
Services Address (which notice may be via fax or electronic mail) in the form of
Exhibit G (the “Rollover Notice”) whether it desires to renew such LIBOR Rate
Loan. The Rollover Notice shall also specify the length of the Interest Period
selected by the Borrowers with respect to such Rollover. Each Rollover Notice
shall be irrevocable and effective upon notification thereof to the
Administrative Agent. If the Borrowers fail to timely give the Administrative
Agent the Rollover Notice with respect to any LIBOR Rate Loan,

 

37



--------------------------------------------------------------------------------

the Borrowers shall be deemed to have elected the Reference Rate as the Interest
Option with respect to such Loan.

(f)        Conversions. The Borrowers shall have the right, with respect to:
(i) any Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to
convert such Reference Rate Loan to a LIBOR Rate Loan; and (ii) any LIBOR Rate
Loan on any Business Day (a “Reference Rate Conversion Date”) to convert such
LIBOR Rate Loan to a Reference Rate Loan, provided that the Borrowers shall, on
such LIBOR Conversion Date or Reference Rate Conversion Date, make the payments
required by Section 4.5, if any, in either case, by giving the Administrative
Agent written notice at the Agency Services Address in the form of Exhibit G (a
“Conversion Notice”) of such selection no later than 11:00 a.m. at least either
(x) three (3) Business Days prior to such LIBOR Conversion Date or (y) one
(1) Business Day prior to such Reference Rate Conversion Date, as applicable.
Each Conversion Notice shall be irrevocable and effective upon notification
thereof to the Administrative Agent. A request of the Borrowers for a Conversion
of a Reference Rate Loan to a LIBOR Rate Loan is subject to the condition that
no Event of Default or Potential Default exists at the time of such request or
after giving effect to such Conversion.

(g)        Tranches. Notwithstanding anything to the contrary contained herein,
no more than ten (10) LIBOR Rate Loans may be outstanding hereunder at any one
time during the Availability Period.

(h)        Administrative Agent Notification of the Lenders. The Administrative
Agent shall promptly notify each Lender of the receipt of a Request for
Borrowing, a Conversion Notice or a Rollover Notice, the amount of the Borrowing
and the amount of such Lender’s Pro Rata Share of the applicable Loans, the date
the Borrowing is to be made, the Interest Option selected, the Interest Period
selected, if applicable, and the applicable rate of interest.

2.4.     Minimum Loan Amounts. Each LIBOR Rate Loan shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
each Reference Rate Loan shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 for each Lender; provided that a
Loan may be in an aggregate amount that is equal to the entire unused balance of
the Available Commitment.

2.5.     Funding.

(a)        Funding of Borrowings. Subject to the fulfillment of all applicable
conditions set forth herein, each Lender shall make the proceeds of its Pro Rata
Share of each Borrowing available to the Administrative Agent no later than
11:00 a.m. on the date specified in the Request for Borrowing as the borrowing
date, in immediately available funds, and, upon fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall deposit such
proceeds in immediately available funds in the applicable Borrower’s account
maintained with the Administrative Agent not later than 1:00 p.m. on the
borrowing date or, if requested by the Borrowers in the Request for Borrowing,
shall wire-transfer such funds as requested on or before such time. If a Lender
fails to make its Pro Rata Share of any requested Borrowing available to the
Administrative Agent on the applicable borrowing date, then the Administrative
Agent may recover the applicable amount on demand from such Lender, together
with interest at the Federal

 

38



--------------------------------------------------------------------------------

Funds Rate for the period commencing on the date the amount was made available
to the Borrowers by the Administrative Agent and ending on (but excluding) the
date the Administrative Agent recovers the amount from such Lender; provided
that the Administrative Agent shall have no obligation to advance any portion of
a requested Borrowing that a Lender fails to make available to the
Administrative Agent.

(b)         Obligations of Lender Several. The liabilities and obligations of
each Lender hereunder shall be several and not joint, and neither the
Administrative Agent nor any Lender shall be responsible for the performance by
any other Lender of its obligations hereunder. The failure of any Lender to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder shall not relieve any other Lender of its obligation to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder. Each Lender hereunder shall be liable to the Borrowers only
for the amount of its respective Commitment.

2.6.      Interest.

(a)         Interest Rate. Each Loan funded by the Lenders shall accrue interest
at a rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted
LIBOR for the applicable Interest Period; and (ii) with respect to Reference
Rate Loans, the Reference Rate in effect from day to day. At any time, each Loan
shall have only one Interest Period and one Interest Option. Notwithstanding
anything to the contrary contained herein, in no event shall the interest rate
hereunder exceed the Maximum Rate.

(b)        Change in Rate; Past Due Amounts; Calculations of Interest. Each
change in the rate of interest for any Borrowing consisting of Reference Rate
Loans shall become effective, without prior notice to the Borrowers,
automatically as of the opening of business of the Administrative Agent on the
date of said change. Interest on the unpaid principal balance of (i) each LIBOR
Rate Loan and Reference Rate Loan bearing interest based off LIBOR shall be
calculated on the basis of the actual days elapsed in a year consisting of 360
days and (ii) each Reference Rate Loan (other than when the Reference Rate is
calculated based off LIBOR) shall be calculated on the basis of the actual days
elapsed in a year consisting of 365 or 366 days, as the case may be.

(c)        Default Rate. If an Event of Default has occurred and is continuing,
then (in lieu of the interest rate provided in Section 2.6(a) above) all
Obligations shall bear interest, after as well as before judgment, at the
Default Rate.

2.7.     Determination of Rate. The Administrative Agent shall determine each
interest rate applicable to the LIBOR Rate Loans and Reference Rate Loans
hereunder. The Administrative Agent shall, upon request, give notice to the
Borrowers and to the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive and binding in the absence of manifest
error.

2.8.     [Reserved].

2.9.     Qualified Borrowers. In consideration of the Lenders’ agreement to
advance funds to a Qualified Borrower that has joined the Credit Facility in
accordance with Section 6.3 and to accept the Qualified Borrower Guaranties in
support thereof, the Borrowers hereby

 

39



--------------------------------------------------------------------------------

authorize, empower, and direct the Administrative Agent, for the benefit of the
Secured Parties, within the limits of the Available Commitment, to disburse
directly to the Lenders, with notice to the Borrowers, in immediately available
funds, an amount equal to the amount due and owing under any Qualified Borrower
Promissory Note or any Qualified Borrower Guaranty, together with all interest,
costs and expenses and fees due to the Lenders pursuant thereto, as a Borrowing
hereunder, in the event the Administrative Agent shall have not received payment
of such Obligations when due. The Administrative Agent shall notify the
Borrowers of any disbursement made to the Lenders pursuant to the terms hereof;
provided that the failure to give such notice shall not affect the validity of
the disbursement, and the Administrative Agent shall provide the Lenders with
notice thereof. Any such disbursement made by the Administrative Agent to the
Lenders shall be deemed to be a Reference Rate Loan pursuant to Section 2.3 in
the amount so paid, and the Borrowers shall be deemed to have given to the
Administrative Agent in accordance with the terms and conditions of Section 2.3,
a Request for Borrowing with respect thereto; and such disbursements shall be
made without regard to the minimum and multiple amounts specified in
Section 2.4. The Administrative Agent may conclusively rely on the Lenders as to
the amount of any such Obligations due to the Lenders, absent manifest error.

2.10.        Use of Proceeds and Borrower Guaranties.

(a)        The proceeds of the Loans shall be used solely for purposes expressly
permitted under the Constituent Documents of each Borrower. Neither the Lenders
nor the Administrative Agent shall have any liability, obligation, or
responsibility whatsoever with respect to the Borrowers’ use of the proceeds of
the Loans, or execution and delivery of the Borrower Guaranties, and neither the
Lenders nor the Administrative Agent shall be obligated to determine whether or
not the Borrowers’ use of the proceeds of the Loans are for purposes permitted
under the Constituent Documents of any Borrower. Nothing, including, without
limitation, any Borrowing, any Rollover or acceptance of any Qualified Borrower
Guaranty or other document or instrument, shall be construed as a representation
or warranty, express or implied, to any party by the Lenders or the
Administrative Agent as to whether any investment by the Borrowers is permitted
by the terms of the Constituent Documents of any Borrower.

(b)        In each Request for Borrowing, the applicable Borrower shall identify
the use of proceeds for the related Loan, and if such Borrower intends to use
such proceeds to acquire an asset from, extend a loan to, or purchase an equity
interest in, any Person, then such Borrower in the related Request for Borrowing
shall also provide the Administrative Agent with the full legal name of the
Person selling such asset or issuing such equity interest or the Person to whom
such loan is extended. Each Borrower agrees to respond promptly to any
reasonable requests for information related to its use of Loan proceeds to the
extent required by any Lender in connection with such Lender’s determination of
its compliance with Section 23A of the Federal Reserve Act (12 U.S.C. § 371c)
and the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223). No Borrower
shall use the proceeds of any Borrowing hereunder to purchase securities from
HSBC or any Affiliate thereof.

2.11.        Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the Fee Letter. The Borrowers shall
pay to the Administrative Agent such other fees as are payable in the amount and
on the date agreed to between the Borrowers and the Administrative Agent in the
Fee Letter.

 

40



--------------------------------------------------------------------------------

2.12.        Unused Commitment Fee. In addition to the payments provided for in
Section 3, The Borrowers shall pay or cause to be paid the unused commitment
fees to the Administrative Agent, for the benefit of the Lenders, in amounts and
on the dates set forth in the Fee Letter.

2.13.        [Reserved].

2.14.        [Reserved].

2.15.        Increase in the Maximum Commitment.

(a)           Request for Increase. Provided there exists no Event of Default or
Potential Default, and subject to compliance with the terms of this
Section 2.15, with the written consent of the Administrative Agent, such consent
to be given in its sole and absolute discretion, the Borrowers may increase the
Maximum Commitment to an agreed upon amount. Such increase may be done in one or
more requested increases each in a minimum amount of $10,000,000 and in
$5,000,000 increments thereof, or such lesser amount to be determined by the
Administrative Agent (each such increase, shall be referred to herein as a
“Facility Increase”); provided that no more than two increases to the Maximum
Commitment may be requested in any calendar year.

(b)           Effective Date. The Administrative Agent shall determine the
effective date of any Facility Increase (the “Increase Effective Date”), which
(unless otherwise agreed in writing by the Administrative Agent) shall be no
less than ten (10) Business Days after receipt of a Facility Increase Request
and shall notify the Borrowers and the Lenders of the Increase Effective Date.

(c)           Conditions to Effectiveness of Increase. The following are
conditions precedent to such increase:

(i)        The Borrowers shall deliver to Administrative Agent a Facility
Increase Request and resolutions adopted by the Borrowers approving or
consenting to such increase, certified by a Responsible Officer of the Borrowers
that such resolutions are true and correct copies thereof and are in full force
and effect;

(ii)        On or prior to the Increase Effective Date, the Borrowers shall have
paid to the Administrative Agent the Facility Increase Fee;

(iii)        If applicable, the Borrowers shall execute replacement Notes
payable to the Administrative Agent reflecting the Facility Increase; and

(iv)        On the Increase Effective Date, (x) an existing Lender or Lenders
shall increase its Commitment to support any Facility Increase, in its sole
discretion, and/or (y) an additional Lender or Lenders shall have joined the
Credit Facility in accordance with Section 12.11(g) and, after giving effect
thereto, the aggregate Commitments of such increasing and additional Lenders
shall be at least equal to the amount of such Facility Increase.

 

41



--------------------------------------------------------------------------------

For the avoidance of doubt, any Facility Increase shall be on the same terms as
contained herein with respect to the Credit Facility. No Lender shall be
required to commit, nor shall any Lender have any preemptive right, to provide
any portion of any Facility Increase.

(d)        Reallocation Following Facility Increase. On any Increase Effective
Date with respect to any Facility Increase (whether pursuant to a new Lender
joining the Credit Facility or an existing Lender increasing its Commitment),
the Administrative Agent shall reallocate the outstanding Loans hereunder
(including any Loans made by any new or increasing Lender pursuant to this
Section 2.15) such that, after giving effect thereto, the ratio of each Lender’s
(including each new or increasing Lender’s) share of outstanding Loans to its
share of Commitments is the same as that of each other Lender. For the avoidance
of doubt, such reallocation may require the reallocation of Loans from an
existing Lender to a new or increasing Lender. In connection with any such
reallocation of the outstanding Loans, the (i) Administrative Agent shall give
advance notice sufficient to comply with the applicable timing period in
Section 2.3 to each Lender that is required to fund any amount or receive any
partial repayment in connection therewith and (ii) applicable Lender or Lenders
shall fund such amounts up to their respective shares of the Loans being
reallocated and the Administrative Agent shall remit to any applicable Lenders
its applicable portion of such funded amount if necessary to give effect to the
reallocation of such Loans. In connection with such repayment made with respect
to such reallocation (to the extent such repayment is required), the Borrowers
shall pay (i) all interest due on the amount repaid to the date of repayment on
the immediately following Interest Payment Date and (ii) any amounts due
pursuant to Section 4.5 as a result of such reallocation occurring on any date
other than an Interest Payment Date.

Section 3.        PAYMENT OF OBLIGATIONS

3.1.        Revolving Credit Notes. Lenders may request that the Loans be
evidenced by a promissory note. In such event, each Borrower shall execute and
deliver a Note or Notes in the form of Exhibit B (with blanks appropriately
completed in conformity herewith), in favor of the applicable Lender. Each
Borrower agrees, from time to time, upon the request of the Administrative Agent
or any Lender, to reissue a new Note, in accordance with the terms and in the
form heretofore provided, to the Administrative Agent or such Lender, in renewal
of and substitution for the Note previously issued by such Borrower to the
Administrative Agent or such Lender, and such previously issued Note shall be
returned to such Borrower marked “replaced”.

3.2.        Payment of Obligations. The Principal Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.

 

42



--------------------------------------------------------------------------------

3.3.        Payment of Interest.

(a)        Interest. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.6, notwithstanding whether the Borrowers received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the Borrowers
in accordance with the related Request for Borrowing, then such Borrowing shall
be considered made at the time of the transmission of the wire, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by the Administrative Agent in the Administrative Agent’s
account described in Section 3.4, or any other account of the Administrative
Agent that the Administrative Agent designates in writing to the Borrowers.

(b)        Interest Payment Dates. Accrued and unpaid interest on the
Obligations shall be due and payable in arrears (i) on each Interest Payment
Date and (ii) upon the occurrence and during the continuance of an Event of
Default, at any time upon demand by the Administrative Agent. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

3.4.         Payments on the Obligations.

(a)        Borrower Payments. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower to or for the account of
the Lenders, or any of them, shall be made without condition or deduction or
counterclaim, set-off, defense or recoupment by the Borrowers for receipt by the
Administrative Agent before 1:00 p.m. in federal or other immediately available
funds to the Administrative Agent at an account designated by the Administrative
Agent in writing to the Borrowers. Funds received after 1:00 p.m. shall be
treated for all purposes as having been received by the Administrative Agent on
the first Business Day next following receipt of such funds. All payments shall
be made in Dollars.

(b)        Lender Payments. Except as provided in Section 12.12, each Lender
shall be entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of the Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments, and the Administrative Agent shall indemnify, and
each Lender shall hold harmless, the Borrowers from any claims asserted by any
Lender in connection with the Administrative Agent’s duty to distribute and
apportion such payments to the Lenders in accordance with this Section 3.4.

(c)        Application of Payments. So long as no Event of Default has occurred
and is continuing, all payments made on the Obligations shall be applied as
directed by the Borrowers. At all times when an Event of Default has occurred
and is continuing, all payments

 

43



--------------------------------------------------------------------------------

made on the Obligations shall be credited, to the extent of the amount thereof,
in the following manner: (i) first, against all costs, expenses and other fees
(including attorneys’ fees) arising under the terms hereof; (ii) second, against
the amount of interest accrued and unpaid on the Obligations as of the date of
such payment; (iii) third, against all principal due and owing on the
Obligations as of the date of such payment; and (iv) fourth, to all other
amounts constituting any portion of the Obligations.

3.5.          Prepayments.

(a)         Voluntary Prepayments. A Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay one or
more Loans in whole or in part without premium or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Rate Loans and one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date (which shall be a Business Day) and amount of
such prepayment. The Administrative Agent shall promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such written notice is given by a Borrower, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 4. Each such
prepayment shall be applied to the Obligations held by each Lender in accordance
with its respective Pro Rata Share.

(b)         Mandatory Prepayment; Excess Loans Outstanding.

(i)         If on any day the Principal Obligations exceed the Available
Commitment (including, without limitation, as a result of an Exclusion Event or
from any pro forma calculation taking into account a pending Investor Transfer
or permitted withdrawal), then the applicable Borrowers shall pay without
further demand such excess to the Administrative Agent, for the benefit of the
Lenders, in immediately available funds by the Required Payment Time. Each
Borrower hereby agrees that the Administrative Agent may withdraw from the
applicable Borrower’s Collateral Account any Capital Contributions deposited
therein and apply the same to the Principal Obligations owing by such Borrower
upon notice and until such time as the payment obligations owing by such
Borrower pursuant to this Section 3.5(b) have been satisfied in full.

(ii)         To the extent that the Incremental Available Amount is utilized for
any Borrowing hereunder, the applicable Borrowers shall repay, without further
demand, the Principal Obligations of such Borrowing to the Administrative Agent,
for the benefit of the Lenders, in immediately available funds by the date that
is no later than thirty (30) days from the date such Borrowing was incurred.

 

44



--------------------------------------------------------------------------------

3.6.         Reduction or Early Termination of Commitments. So long as no
Request for Borrowing is outstanding, the Borrowers may terminate the
Commitments, or reduce the Maximum Commitment, by giving prior irrevocable
written notice to the Administrative Agent of such termination or reduction five
(5) Business Days prior to the effective date of such termination or reduction
(which date shall be specified by the Borrowers in such notice and shall be a
Business Day): (i) in the case of complete termination of the Commitments, upon
prepayment of all of the outstanding Obligations, including, without limitation,
all interest accrued thereon, in accordance with the terms of Section 3.3; or
(ii) in the case of a reduction of the Maximum Commitment, upon prepayment of
the amount by which the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $10,000,000 or multiples thereof; and (y) in no event
shall a reduction by the Borrowers reduce the Maximum Commitment to $35,000,000
or less (in each case, except for a termination of all the Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.

3.7.         Lending Office. Each Lender may: (a) designate its principal office
or a branch, subsidiary or Affiliate of such Lender as its Lending Office (and
the office to whose accounts payments are to be credited) for any Loan and
(b) change its Lending Office from time to time by written notice to the
Administrative Agent and the Borrowers. In such event, the Administrative Agent
shall continue to hold the Note, if any, evidencing the Loans attributable to
such Lender for the benefit and account of such branch, subsidiary or Affiliate.
Each Lender shall be entitled to fund all or any portion of its Commitment in
any manner it deems appropriate, consistent with the provisions of Section 2.5.

Section 4.           CHANGE IN CIRCUMSTANCES

4.1.      Taxes.

(a)         [Reserved].

(b)         Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

45



--------------------------------------------------------------------------------

(c)         Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 4.1(b) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)         Tax Indemnification. (i) The Borrowers shall, and each does hereby,
severally, but not jointly, indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.1) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii)         Each Lender shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for (x) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any Borrower to do so), (y) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.11 relating to
the maintenance of a Participant Register and (z) any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Credit Agreement or
any other Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this clause (ii).

(e)         Evidence of Payments. As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority pursuant to Section 4.1, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)         Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly

 

46



--------------------------------------------------------------------------------

completed and executed documentation reasonably requested in writing by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested in writing by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)         Without limiting the generality of the foregoing,

 

  (A)

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender (and from time to time thereafter upon the reasonable written request of
such Borrower or the Administrative Agent), executed originals or copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested in writing by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender (and from time to time thereafter upon the
reasonable written request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals or copies of either IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

47



--------------------------------------------------------------------------------

  (ii)

executed originals or copies of IRS Form W-8ECI;

 

  (iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals or copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

  (iv)

to the extent a Foreign Lender is not the beneficial owner, executed originals
or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E a U.S. Tax Compliance Certificate substantially in the form of
Exhibit S-2 or Exhibit S-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit S-4 on behalf of each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), executed originals or
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

  (D)

Each Lender shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrowers or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the

 

48



--------------------------------------------------------------------------------

 

Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers or the Administrative Agent as may be necessary for the Borrowers
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(g), in no event shall the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.1(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)         Borrower Obligations Not Joint. Each Borrower’s obligations under
this Section 4.1 shall be several, and not joint, and each Borrower shall be
liable only for its own obligations hereunder.

(i)         Survival. Each party’s obligations under this Section 4.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

 

49



--------------------------------------------------------------------------------

4.2.         Illegality. If any Lender reasonably determines that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its Lending Office to make, maintain or fund
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars or to determine or charge interest rates based
upon LIBOR, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue Loans or
the Obligations or to convert Loans accruing interest calculated by reference to
the Reference Rate to be Loans calculated by LIBOR or to convert Loans accruing
interest calculated by reference to LIBOR to be Loans calculated by reference to
clause (iii) of the definition of Reference Rate (where the Reference Rate is
also calculated based off LIBOR in accordance with the definition thereof),
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist (which such Lender agrees to do promptly upon becoming aware that such
circumstances no longer exist). Upon receipt of such notice that a Lender cannot
make or continue Loans based on the LIBOR Rate: (i) the Borrowers shall, upon
demand from such affected Lender (with a copy to Administrative Agent), prepay
or, if applicable, convert LIBOR Rate Loans to Reference Rate Loans (with an
interest rate that shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the LIBOR Rate component of the
Reference Rate), either on the last day of the Interest Period therefor, if such
affected Lender may lawfully continue to maintain such LIBOR Rate Loans to such
day, or, if such Lender may not lawfully continue to maintain LIBOR Rate Loans,
then immediately; and (ii) if such notice asserts the illegality of such
affected Lender determining or charging interest rates based upon the LIBOR
Rate, the Administrative Agent shall during the period of such suspension
compute the Reference Rate applicable to such affected Lender without reference
to the LIBOR Rate component thereof until Administrative Agent is advised in
writing by such affected Lender that it is no longer illegal for such affected
Lender to determine or charge interest rates based upon the LIBOR Rate. Upon any
prepayment of any such Loans, the Borrowers shall also pay accrued interest on
the amount so prepaid. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice or suspension and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

4.3.         Inability to Determine Rates. If the Administrative Agent
determines, for any proposed Interest Period, that: (a) deposits in Dollars are
not being offered to banks in the applicable offshore market for the applicable
amount and Interest Period of any LIBOR Rate Loan; (b) adequate and reasonable
means do not exist for determining LIBOR; or (c) LIBOR does not adequately or
fairly reflect the cost to the Lenders of funding or maintaining any LIBOR Rate
Loan, then: (i) the Administrative Agent shall forthwith notify the Lenders and
the Borrowers; and (ii) while such circumstances exist, none of the Lenders
shall allocate any Loans made during such period, or reallocate any Loans
allocated to any then-existing Interest Period ending during such period, to an
Interest Period with respect to which interest is calculated by reference to
LIBOR. If, with respect to any outstanding Interest Period, a Lender notifies
the Administrative Agent that it is unable to obtain matching deposits in the
London interbank market to fund its purchase or maintenance of such Loans or
that LIBOR applicable to such Loans will not adequately reflect the cost to the
Person of funding or maintaining such Loans for such Interest Period, then:
(A) the Administrative Agent shall forthwith so notify the Borrowers and the
Lenders; and (B) upon such notice and thereafter while such circumstances exist,
the applicable Lender shall not make any LIBOR Rate Loans during such period or
reallocate any Loans allocated to any Interest Period ending during such period,
to an Interest Period with respect to which interest is calculated by reference
to LIBOR; provided that, (x) if the forgoing notice relates to Loans that

 

50



--------------------------------------------------------------------------------

are outstanding as LIBOR Rate Loans, such Loans shall be Converted to Reference
Rate Loans only on the last day of the then-current Interest Period, and
(y) upon receipt of such notice, the Borrowers may revoke any outstanding
Requests for Borrowing. Each Lender shall promptly notify the Borrowers when the
circumstances described in this Section 4.3 cease to exist and any Loan
converted to a Reference Rate Loan or not converted to a LIBOR Rate Loan shall
be converted on the last day of the then-current Interest Period to a LIBOR Rate
Loan with an Interest Period of the same duration as the Interest Period that
was in effect immediately prior to the conversion of such LIBOR Rate Loan to a
Reference Rate Loan (or the duration selected in the event of any Loan that was
not converted from a Reference Rate Loan to a LIBOR Rate Loan).

4.4.         Increased Cost and Capital Adequacy.

(a)         Increased Costs Generally. If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR);

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan (or of maintaining its obligation to make
any such Loan), or to reduce the amount of any sum received or receivable by
such Lender or such other Recipient hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or other Recipient,
the Borrowers shall promptly pay to any such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered in accordance with
Section 4.4(c).

(b)         Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, relating to capital adequacy or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Credit Agreement, the Commitment of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender, the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered in accordance with Section 4.4(c).

 

51



--------------------------------------------------------------------------------

(c)     Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender as specified in
Section 4.4(a) or Section 4.4(b) of this Section shall be delivered to the
Borrowers in the event that any such amounts are requested thereunder and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate by the Required Payment Time.

(d)         Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.5.         Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall pay the
Administrative Agent for the account of such Lender, such amount or amounts as
shall compensate such Lender for, and hold such Lender harmless from, any loss,
cost or expense incurred by such Lender in obtaining, liquidating or employing
deposits or other funds from third parties as a result of (a) any failure or
refusal of the Borrowers (for any reasons whatsoever other than a default by the
Administrative Agent or any Lender) to accept a Loan after the Borrowers shall
have requested such Loan under the Credit Agreement, (b) any prepayment or other
payment of a LIBOR Rate Loan on a day other than the last day of the Interest
Period applicable to such Loan, (c) any other prepayment of a Loan that is
otherwise not made in compliance with the provisions of the Credit Agreement, or
(d) the failure of the Borrowers to make a prepayment of a Loan after giving
notice under the Credit Agreement, that such prepayment will be made. Any such
payments shall be made by the Required Payment Time.

4.6.         Requests for Compensation. If requested by one or more Borrowers in
connection with any demand for payment pursuant to Section 4.2, Section 4.3,
Section 4.4, or Section 4.5, a Lender shall provide to the Borrowers, with a
copy to the Administrative Agent, a certificate setting forth in reasonable
detail the basis for such demand, the amount required to be paid by the
Borrowers to such Lender and the computations made by such Lender to determine
such amount, such certificate to be conclusive and binding in the absence of
manifest error. Any such amount payable by the Borrowers shall not be
duplicative of any amounts (a) previously paid under this Section 4, or
(b) included in the calculation of LIBOR.

4.7.         Survival. Without prejudice to the survival of any other agreement
of the Borrowers hereunder, all of the Borrowers’ rights and obligations under
this Section 4 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Credit Agreement or any provision hereof. Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.

 

52



--------------------------------------------------------------------------------

4.8.         Mitigation Obligations; Replacement of Lenders.

(a)         Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.4 or Section 4.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)         Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.8(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then one or more
Borrowers may, at their sole expense and effort, so long as no Event of Default
or Potential Default has occurred and is continuing, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.11), all of its interests, rights
(other than its existing rights to payments pursuant to Section 4.4 or
Section 4.1) and obligations under this Credit Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)         one or more Borrowers shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 12.11;

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)         such assignment does not conflict with Applicable Law; and

 

53



--------------------------------------------------------------------------------

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

4.9.         Benchmark Replacement. (a) Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrowers may amend this Credit Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. (New York time) on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to this Section 4.9 will occur
prior to the applicable Benchmark Transition Start Date.

(b)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Credit Agreement.

(c)         Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 4.9, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 4.9.

(d)         Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a LIBOR Borrowing of, conversion to or continuation
of LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that,

 

54



--------------------------------------------------------------------------------

the Borrower will be deemed to have converted any such request into a request
for a Borrowing of or conversion to Reference Rate Loans. During any Benchmark
Unavailability Period, the component of Reference Rate based upon LIBOR will not
be used in any determination of Reference Rate.

(e)        Subject to the obligations expressly stated in any amendment related
to the Benchmark Replacement, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability in respect to
(a) the administration of, submission of or any other matter related to
Reference Rate, any component definition thereof or rates reference in the
definition thereof or any alternative, comparable or successor rate thereto
(including LIBOR or any Benchmark Replacement), including whether the
composition or characteristics of any such alternative, comparable or successor
rate (including any Benchmark Replacement) will be similar to, or produce the
same value of economic equivalence of, Reference Rate or any other Benchmark
Replacement, or (b) the effect, implementation or composition of any Benchmark
Replacement Conforming Changes.

Section 5.        SECURITY

5.1.        Liens and Security Interest.

(a)        Capital Commitments and Capital Calls. To secure performance by the
Borrowers of the payment and the performance of the Obligations, the Borrowers,
each to the extent of their respective interests therein, shall grant to the
Administrative Agent, for the benefit of each of the Secured Parties, a first
priority, exclusive, perfected security interest and Lien (subject to Permitted
Liens) in and on the Collateral pursuant to the Security Agreements, the related
financing statements and the other related documents.

(b)        Reliance. The Borrowers agree that the Administrative Agent and each
Lender has entered into this Credit Agreement, extended credit hereunder and at
the time of each Loan shall make such Loan in reasonable reliance on the
obligations of the Investors to fund their respective Capital Commitments as
shown in their Subscription Agreements and accepted by the applicable Borrower
and delivered in connection herewith and accordingly, it is the intent of the
parties that such Capital Commitments may be enforced by the Administrative
Agent, on behalf of the Lenders and other Secured Parties, pursuant to the terms
of the Loan Documents, directly against the Investors without further action by
the applicable Borrower during the continuance of an Event of Default, and
notwithstanding any compromise of any such Capital Commitment by the applicable
Borrower, after the Closing Date as provided in 6 Del. C. § 17-502(b)(1).
Notwithstanding the foregoing, but subject to Section 10.2, in the event that
Administrative Agent seeks to enforce the Capital Commitments of one or more
Investors it shall require such Investor to fund its Capital Contribution to the
Collateral Account.

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
security interest in the Collateral, including without limitation the Security
Agreements, the Collateral Account Pledges and the Control Agreements, and any
documents or instruments amending or supplementing the same, shall be
collectively referred to herein as the “Collateral Documents.”

 

55



--------------------------------------------------------------------------------

5.2.        The Collateral Accounts; Capital Calls.

(a)        The Collateral Accounts. In order to secure further the payment and
the performance of the Obligations and to effect and facilitate the right of the
Secured Parties, each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by the Investors pursuant to Capital Calls. In addition, each of the
Borrowers shall promptly deposit into its respective Collateral Account any
payments and monies that any Borrower receives directly from Investors as
Capital Contributions.

(b)        Use of the Collateral Accounts. The Borrowers may withdraw funds from
the Collateral Accounts only in compliance with Section 9.18. During the
continuance of a Cash Control Event, the Administrative Agent is authorized to
take exclusive control of the Collateral Accounts in accordance with the terms
of the applicable Control Agreement. If the applicable Account Bank with respect
to any Collateral Account ceases to be HSBC or an Eligible Institution, each
Borrower shall have thirty (30) days following notice from the Administrative
Agent to move its Collateral Account to a replacement Account Bank that is HSBC
or an Eligible Institution. If an Account Bank terminates a Control Agreement,
the applicable Borrower shall open a new collateral account that is subject to a
new Control Agreement, in form and substance satisfactory to the Administrative
Agent, with a replacement Account Bank within thirty (30) days of such
termination.

(c)        No Duty. Notwithstanding anything to the contrary herein contained,
it is expressly understood and agreed that neither the Administrative Agent nor
any other Secured Party undertakes any duties, responsibilities, or liabilities
with respect to the Capital Calls issued by the Borrowers. None of them shall be
required to refer to the Constituent Documents of any Borrower, or a
Subscription Agreement or any Side Letter, or take any other action with respect
to any other matter that might arise in connection with the Constituent
Documents of any Borrower, a Subscription Agreement, a Side Letter or any
Capital Call. None of them shall have any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of any
Borrower or any of the Investors. None of them shall have any duty to inquire
into the use, purpose, or reasons for the making of any Capital Call by any
Borrower or the Investment or use of the proceeds thereof.

(d)        Capital Calls and Disbursements from Collateral Accounts. The
Borrowers shall issue Capital Calls at such times as are necessary in order to
ensure the timely payment of the Obligations hereunder. Each Borrower hereby
irrevocably authorizes and directs the Secured Parties, acting through the
Administrative Agent, to charge from time to time the Collateral Accounts for
amounts not paid when due (after the passage of any applicable grace period) to
the Secured Parties or any of them hereunder and under the other Loan Documents;
provided that promptly after any disbursement of funds from any such account to
the Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the Borrowers.

(e)        No Representations. Neither the Administrative Agent nor any Secured
Party shall be deemed to make at any time any representation or warranty as to
the validity of any Capital Call nor shall the Administrative Agent or the
Secured Parties be accountable for any Borrower Party’s use of the proceeds of
any Capital Contribution.

 

56



--------------------------------------------------------------------------------

5.3.        Agreement to Deliver Additional Collateral Documents. The Borrowers
shall deliver such security agreements, financing statements, assignments, and
other collateral documents (all of which shall be deemed part of the Collateral
Documents), in form and substance satisfactory to the Administrative Agent, as
the Administrative Agent acting on behalf of the Secured Parties may request
from time to time for the purpose of granting to, or maintaining or perfecting
in favor of the Secured Parties, first priority security interests in the
Collateral (subject to Permitted Liens), together with other assurances of the
enforceability and first priority of the Secured Parties’ Liens and assurances
of due recording and documentation of the Collateral Documents or copies
thereof, as the Administrative Agent may reasonably require to avoid material
impairment of the first priority Liens and security interests granted or
purported to be granted in accordance with this Section 5.

5.4.        Subordination. During the continuance of a Cash Control Event, no
Borrower shall make any payments or advances of any kind, directly or
indirectly, on any debts and liabilities to any other Borrower, any Investor or
the Investment Manager whether now existing or hereafter arising and whether
direct, indirect, several, joint and several, or otherwise, and howsoever
evidenced or created (collectively, the “Other Claims”); provided that “Other
Claims” does not include, and for the avoidance of doubt nothing in this
Section 5.4 shall prohibit the Borrowers from paying, (i) any Distributions made
by the Borrowers in accordance with the final sentence of Section 9.17 and
(ii) any management fees payable pursuant to the final sentence of this
Section 5.4. All Other Claims, together with all Liens on assets securing the
payment of all or any portion of the Other Claims shall at all times during the
continuance of a Cash Control Event be subordinated to and inferior in right and
in payment to the Obligations and all Liens on assets securing all or any
portion of the Obligations, and each Borrower agrees to take such actions as are
reasonably necessary to provide for such subordination between it and any other
Borrower, inter se, including but not limited to including provisions for such
subordination in the documents evidencing the Other Claims. The Investment
Manager acknowledges and agrees that at any time an Event of Default or a
Potential Default pursuant to Section 10.1(a) or (i) has occurred and is
continuing and there are Obligations outstanding, the payment of any and all
management or other fees due and owing to it from any Borrower shall be
subordinated to and inferior in right and payment to the Obligations in all
respects; provided that, such management fees may be paid from a source other
than the Collateral Account and the proceeds of Capital Contributions.

Section 6.        CONDITIONS PRECEDENT TO LENDING.

6.1.        Obligations of the Lenders. The obligation of the Lenders to advance
the initial Borrowing hereunder shall not become effective until the date on
which (i) the Administrative Agent shall have received each of the following
documents and (ii) each of the other conditions listed below is satisfied or
waived by the Administrative Agent (and to the extent specified below, each
Lender) (each in form and substance satisfactory to the Administrative Agent,
which satisfaction of such conditions must occur within one (1) Business Day of
the date hereof):

(a)        Credit Agreement. This Credit Agreement, duly executed and delivered
by the Initial Borrower;

(b)        Note. A Note duly executed and delivered by each Borrower (if
required) in accordance with Section 3.1;

 

57



--------------------------------------------------------------------------------

(c)        Security Agreements. Each Borrower Security Agreement, each duly
executed and delivered by the parties thereto in favor of the Administrative
Agent for the benefit of the Secured Parties;

(d)        Collateral Account Pledges. Each Borrower Collateral Account Pledge,
each duly executed and delivered by the parties thereto in favor of the
Administrative Agent for the benefit of the Secured Parties;

(e)        Control Agreements. Each Borrower Control Agreement, each duly
executed and delivered by the parties thereto;

(f)        Filings.

(i)        Satisfactory reports of searches of Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) in the jurisdiction of formation
of each Borrower, or where a filing has been or would need to be made in order
to perfect the Administrative Agent’s first priority security interest on behalf
of the Secured Parties in the Collateral (subject to Permitted Liens), copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist, or, if necessary, copies of proper financing statements, if any,
filed on or before the date hereof necessary to terminate all security interests
and other rights of any Person in any Collateral previously granted; and

(ii)        Filings (or the equivalent in any applicable foreign jurisdiction,
as applicable) satisfactory to the Administrative Agent with respect to the
Collateral together with written evidence satisfactory to the Administrative
Agent that the same have been filed, submitted for filing in the appropriate
public filing office(s) in the Administrative Agent’s sole discretion, to
perfect the Secured Parties’ first priority security interest in the Collateral
(subject to Permitted Liens);

(g)        Responsible Officer Certificates. A certificate from a Responsible
Officer of the Initial Borrower, in the form of Exhibit M;

(h)        The Borrowers’ Constituent Documents. True and complete copies of the
Constituent Documents of the Borrowers, together with certificates of existence
and good standing (or other similar instruments) of the Borrowers, in each case
certified by a Responsible Officer of the Borrowers to be correct and complete
copies thereof and in effect on the date hereof;

(i)        [Reserved];

(j)        [Reserved];

(k)        Management Agreement. A copy of the Management Agreement, duly
executed by the parties thereto;

(l) Authority Documents. Certified resolutions of the Initial Borrower,
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents, in each case certified by a Responsible Officer of such Person
as correct and complete copies thereof and in effect on the date hereof;

 

58



--------------------------------------------------------------------------------

(m)        Incumbency Certificate. From the Initial Borrower, a signed
certificate of a Responsible Officer, who shall certify the names of the Persons
authorized, on the date hereof, to sign each of the Loan Documents and the other
documents or certificates to be delivered pursuant to the Loan Documents on
behalf of the Initial Borrower, together with the true signatures of each such
Person; the Administrative Agent may conclusively rely on such certificate until
it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;

(n)        Opinions. A favorable written opinion of Dechert LLP, counsel to the
Initial Borrower, in form and substance satisfactory to the Administrative Agent
and its counsel, dated as of the Closing Date;

(o)        Investor Documents. With respect to Investors: (i) a copy of each
Investor’s duly executed Subscription Agreement, Side Letter (if applicable) and
Credit Link Document, if applicable; and (ii) if such Investor is an Endowment
Fund Investor, a copy of any keepwell agreement in place between such Investor
and its Sponsor;

(p)        Fees; Costs and Expenses. Payment of all fees and other amounts due
and payable on or prior to the date hereof, including pursuant to the Fee
Letter, and, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by the Borrowers hereunder, including
the fees and disbursements invoiced through the date hereof of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which
may be deducted from the proceeds of such initial Borrowing;

(q)        ERISA Status. With respect to each Borrower, either (i) a favorable
written opinion of counsel to such Borrower, addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;

(r)        Collateral Accounts. Evidence that the Collateral Accounts have been
established;

(s)        “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that each of the Borrowers has
become KYC Compliant;

(t)        Beneficial Ownership Certification. The Administrative Agent shall
have received, sufficiently in advance of (but in any event not less than three
(3) Business Days prior to) the Closing Date a Beneficial Ownership
Certification in relation to each Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation;

 

59



--------------------------------------------------------------------------------

(u)        Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate; and

(v)        Additional Information. Such other information and documents as may
reasonably be required by the Administrative Agent and its counsel.

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrowers and each of their respective
management, controlling owners, systems and operations.

6.2.        Conditions to all Loans. The obligation of the Lenders to advance
each Borrowing (including without limitation the initial Borrowing) hereunder is
subject to satisfaction of the conditions precedent that:

(a)        Representations and Warranties. The representations and warranties of
the Borrowers set forth herein and in the other Loan Documents are true and
correct, in all material respects, on and as of the date of the advance of such
Borrowing, with the same force and effect as if made on and as of such date;

(b)        No Default. No event shall have occurred and be continuing, or would
result from the Borrowing, which constitutes an Event of Default or a Potential
Default;

(c)        Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing, together with a Borrowing Base Certificate;

(d)        Beneficial Ownership Certification. At least three (3) Business Days
prior to any Borrowing, unless to the knowledge of a Responsible Officer of the
related Borrower there has been no material change to the Beneficial Ownership
Certification previously provided by the Borrower, such Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered to Administrative Agent an updated Beneficial Ownership
Certification;

(e)        No Investor Excuses. Other than as disclosed to the Administrative
Agent in writing, no Responsible Officer of the applicable Borrower has
knowledge or reason to believe any Investor would be entitled to exercise any
withdrawal, excuse or exemption right under the applicable Constituent
Documents, its Subscription Agreement or any Side Letter with respect to any
Investment being acquired in whole or in part with any proceeds of the related
Loan (provided, that if a Borrower has disclosed a potential excuse or exemption
right to the Administrative Agent in writing, the excused, withdrawn or exempted
portion of the applicable Investor’s Unfunded Capital Commitment shall be
excluded from the calculation of the Borrowing Base, but the Borrowers shall not
be prohibited from such credit extension upon satisfaction of the other
conditions therefor);

(f)        [Reserved];

 

60



--------------------------------------------------------------------------------

(g)        Available Commitment. After giving effect to the proposed Borrowing,
the Principal Obligations shall not exceed the Available Commitment; and

(h)        Fees; Costs and Expenses. Payment of all fees and other amounts due
and payable by any Borrower on or prior to the date of such Borrowing and, to
the extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the fees and
disbursements invoiced through the date of such Borrowing of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such Borrowing.

6.3.        Addition of Qualified Borrowers. The obligation of the Lenders to
advance a Borrowing to a proposed Qualified Borrower hereunder is subject to the
conditions that the Borrowers shall have given the Administrative Agent at least
fifteen (15) Business Days prior written notice and each of the following:

(a)        Approval of Qualified Borrower. In order for an entity to be approved
as a Qualified Borrower (i) the Borrowers must obtain the written consent of
each Lender, not to be unreasonably withheld; (ii) such entity shall be one in
which a Borrower owns a direct or indirect ownership interest, or through which
a Borrower may acquire an Investment, the indebtedness of which entity can be
guaranteed by such Borrower under their Constituent Documents (a “Qualified
Borrower”); and (iii) the provisions of this Section 6.3 shall be satisfied;

(b)        Guaranty of Qualified Borrower Obligations. The applicable Borrower
shall provide to the Administrative Agent and each of the Lenders an
unconditional guaranty of payment in the form of Exhibit K (the “Qualified
Borrower Guaranty”, and such guaranties, collectively, the “Borrower
Guaranties”), which shall be enforceable against the Borrower for the payment of
a Qualified Borrower’s debt or obligation to the Lenders;

(c)        Qualified Borrower Promissory Note. Such Qualified Borrower shall
execute and deliver a promissory note, in the form of Exhibit I (a “Qualified
Borrower Promissory Note”), payable to the Administrative Agent, for the benefit
of the Secured Parties;

(d)        Authorizations of Qualified Borrower. The Administrative Agent shall
have received from the Qualified Borrower appropriate evidence of the
authorization of the Qualified Borrower approving the execution, delivery and
performance of the Qualified Borrower Promissory Note, duly adopted by the
Qualified Borrower, as required by Applicable Law or agreement, and accompanied
by a certificate of an authorized Person of such Qualified Borrower stating that
such authorizations are true and correct, have not been altered or repealed and
are in full force and effect;

(e)        Incumbency Certificate. The Administrative Agent shall have received
from the Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified Borrower that shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms hereof by such Qualified
Borrower, together with the true signatures of each such Person. The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

 

61



--------------------------------------------------------------------------------

(f)        Opinion of Counsel to Qualified Borrowers. The Administrative Agent
shall have received a favorable written opinion of counsel for the Qualified
Borrower, in form and substance satisfactory to the Administrative Agent;

(g)        Opinion of Counsel to the Borrower. The Administrative Agent shall
have received a favorable written opinion of counsel for the Borrowers with
respect to the Qualified Borrower Guaranty, in form and substance satisfactory
to the Administrative Agent;

(h)        “Know Your Customer” Information and Documents. The Lenders shall
have received all items required to make such Qualified Borrower KYC Compliant;

(i)        Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by any Borrower on or prior to the date of such
Qualified Borrower becomes a Borrower hereunder and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
any Borrower hereunder, which may be deducted from the proceeds of any related
Borrowing;

(j)        Due Diligence Review. The Administrative Agent shall have completed
to its satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

(k)        ERISA Status. With respect to the initial advance to such Qualified
Borrower only, either (i) a favorable written opinion of counsel to such
Qualified Borrower, addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of such Qualified
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such Qualified Borrower that the underlying assets of
such Qualified Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Qualified Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; and

(l)        Additional Information. The Administrative Agent shall have received
such other information and documents in respect of such Qualified Borrower as
may be required by the Administrative Agent and its counsel.

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as if it were a Borrower hereunder.

6.4.        Addition of AIV Borrower and Parallel Fund Borrowers. The obligation
of the Lenders to advance a Borrowing to a proposed AIV Borrower or Parallel
Fund Borrower, as applicable, hereunder is subject to the conditions that the
Borrowers shall have given the

 

62



--------------------------------------------------------------------------------

Administrative Agent at least fifteen (15) Business Days prior written notice
and each of the following:

(a)        Approval of AIV Borrower or Parallel Fund Borrower. In order for an
entity to be approved as an AIV Borrower or a Parallel Fund Borrower, as
applicable, (i) the Borrowers must obtain the written consent of each Lender, in
its sole discretion; (ii) such entity shall be either an Alternative Investment
Vehicle or a Parallel Investment Vehicle, as applicable, of a Borrower;
(iii) the provisions of this Section 6.4 shall be satisfied and (iv) the
Administrative Agent and the Lenders shall agree with the Borrowers on an
acceptable amendment to the structure of the Credit Facility to accommodate the
new Borrower on a several liability basis;

(b)        Joinder and Security of New Borrower Obligations. The AIV Borrower or
Parallel Fund Borrower and their general partners shall provide to the
Administrative Agent and each of the Lenders duly executed documentation
substantially similar, in the reasonable discretion of the Administrative Agent,
to that executed by the Borrowers at the Closing Date, including but not limited
to a joinder agreement to this Credit Agreement (pursuant to which it agrees to
be jointly and severally liable for all Obligations), Collateral Documents and
such other Loan Documents and Filings as the Administrative Agent may reasonably
request;

(c)        Borrower Note. Upon the request of the Administrative Agent, such AIV
Borrower or Parallel Fund Borrower, as applicable, shall execute and deliver a
promissory note, in the form of Exhibit B;

(d)        Authorizations of Borrower. The Administrative Agent shall have
received from the AIV Borrower or Parallel Fund Borrower, as applicable,
appropriate evidence of the authorization of such Borrower approving the
execution, delivery and performance of its Note, its applicable Collateral
Documents and any other Loan Documents required of such Borrower, duly adopted
by such Borrower, as required by Applicable Law or agreement, and accompanied by
a certificate of an authorized Person of such Borrower stating that such
authorizations are true and correct, have not been altered or repealed and are
in full force and effect;

(e)        Responsible Officer Certificates. A certificate from a Responsible
Officer of each AIV Borrower or Parallel Fund Borrower, as applicable, in the
form of Exhibit M;

(f)        Constituent Documents. True and complete copies of the Constituent
Documents of such AIV Borrower or Parallel Fund Borrower, as applicable,
together with certificates of existence and good standing (or other similar
instruments) of such Borrower, in each case certified by a Responsible Officer
of such Person to be correct and complete copies thereof and in effect on the
date such AIV Borrower or Parallel Fund Borrower, as applicable, becomes a
Borrower hereunder and in each case satisfactory to the Administrative Agent in
its sole discretion;

(g)        ERISA Status. With respect to the initial advance to such AIV
Borrower or Parallel Fund Borrower only, either (i) a favorable written opinion
of counsel to such AIV Borrower or Parallel Fund Borrower, as applicable,
addressed to the Secured Parties, reasonably acceptable to the Administrative
Agent and its counsel, regarding the status of such AIV Borrower or Parallel
Fund Borrower as an Operating Company (or a copy of such opinion addressed to
the

 

63



--------------------------------------------------------------------------------

Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such AIV Borrower or Parallel Fund Borrower that the
underlying assets of such Borrower do not constitute Plan Assets because less
than twenty five percent (25%) of the total value of each class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA;

(h)        Incumbency Certificate. The Administrative Agent shall have received
from the AIV Borrower or Parallel Fund Borrower, as applicable, a signed
certificate of a Responsible Officer of such Borrower that shall certify the
names of the Persons authorized to sign the Loan Documents to be delivered
pursuant to the terms hereof by such Borrower, together with the true signatures
of each such Person. The Administrative Agent may conclusively rely on such
certificate until it shall receive a further certificate canceling or amending
the prior certificate and submitting the authority and signatures of the Persons
named in such further certificate;

(i)        Opinion of Counsel to AIV Borrower or Parallel Fund Borrower. The
Administrative Agent shall have received a favorable written opinion of counsel
for the AIV Borrower or Parallel Fund Borrower, as applicable, in form and
substance satisfactory to the Administrative Agent;

(j)        “Know Your Customer” Information and Documents. The Lenders shall
have received all items required to make such AIV Borrower or Parallel Fund
Borrower, as applicable, KYC Compliant;

(k)        Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by any Borrower on or prior to the date of such AIV
Borrower or Parallel Fund Borrower, as applicable, becomes a Borrower hereunder
and, to the extent invoiced, reimbursement or payment of all expenses required
to be reimbursed or paid by any Borrower hereunder, which may be deducted from
the proceeds of any related Borrowing;

(l)        Due Diligence Review. The Administrative Agent shall have completed
to its satisfaction its due diligence review of such AIV Borrower or Parallel
Fund Borrower, as applicable, and its respective management, controlling owners,
systems and operations; and

(m)        Additional Information. The Administrative Agent shall have received
such other information and documents in respect of such AIV Borrower or Parallel
Fund Borrower, as applicable, as may be required by the Administrative Agent and
its counsel.

Upon the satisfaction of the requirements of this Section 6.4 described above,
the AIV Borrower or Parallel Fund Borrower, as applicable, shall be bound by the
terms and conditions of this Credit Agreement as a Borrower hereunder.

 

64



--------------------------------------------------------------------------------

Section 7.         REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

To induce the Lenders to make the Loans hereunder, the Borrowers each hereby
represents and warrants to the Administrative Agent and the Lenders that:

7.1.       Organization and Good Standing. Each Borrower is duly organized or
duly incorporated, as applicable, validly existing and in good standing under
the laws of its jurisdiction of formation, has the requisite power and authority
to own its properties and assets and to carry on its business as now conducted,
and is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not have a
Material Adverse Effect.

7.2.       Authorization and Power. Each Borrower has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform its respective obligations under this Credit
Agreement, the Notes, and the other Loan Documents to be executed by it, its
Constituent Documents, and its Subscription Agreements. Each Borrower is duly
authorized to, and has taken all partnership, limited liability company or
corporate action, as applicable, necessary to authorize it to execute, deliver,
and perform its obligations under this Credit Agreement, the Notes, such other
Loan Documents, its Constituent Documents, and the Subscription Agreements, and
is and will continue to be duly authorized to perform its obligations under this
Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents and the Subscription Agreements.

7.3.       No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes or the other Loan Documents, the consummation of any
of the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which any Borrower is subject or any judgment, license,
order or permit applicable to any Borrower or any indenture, mortgage, deed of
trust or other material agreement or instrument to which any Borrower is a party
or by which any Borrower may be bound, or to which the Borrower may be subject.
No consent, approval, authorization or order of any court or Governmental
Authority, Investor or third party is required in connection with the execution
and delivery by any Borrower of the Loan Documents or to consummate the
transactions contemplated hereby or thereby, including its Constituent
Documents, except, in each case, for that which has already been waived or
obtained.

7.4.       Enforceable Obligations. This Credit Agreement, the Notes and the
other Loan Documents to which such Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).

7.5.       Priority of Liens. The Collateral Documents create, as security for
the Obligations, valid and enforceable, perfected first priority security
interests in and Liens on all of the Collateral in favor of the Administrative
Agent for the benefit of the Secured Parties, subject to no other Liens (other
than Permitted Liens), except as enforceability may be limited by Debtor Relief
Laws and general equitable principles (whether considered in a proceeding in
equity or at law). Such security interests in and Liens on the Collateral shall
be superior to and prior to the

 

65



--------------------------------------------------------------------------------

rights of all third parties in such Collateral (other than Permitted Liens),
and, other than in connection with any future Change in Law or in the applicable
Borrower’s name, identity or structure, or its jurisdiction of organization, as
the case may be, no further recordings or Filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with Applicable Law. Each Lien referred to in this Section 7.5 is and
shall be the sole and exclusive Lien on the Collateral other than any Permitted
Lien.

7.6.       Financial Condition. The Borrowers have delivered to the
Administrative Agent the most recently available copies of the financial
statements and reports described in Section 8.1 and the related statement of
income, in each case certified by a Responsible Officer of such Borrower to be
true and correct; such financial statements fairly present the financial
condition of such Borrower as of the applicable date of delivery (or in the case
of a pro forma balance sheet, estimated financial condition based on assumptions
that such pro forma balance sheet has been prepared in accordance with GAAP,
except as provided therein) in all material respects.

7.7.       Full Disclosure. There is no fact known to a Responsible Officer of a
Borrower that such Borrower has not disclosed to the Administrative Agent in
writing that would reasonably be expected to have a Material Adverse Effect. All
written factual information (other than financial projections, pro forma
financial information, other forward looking information, information of a
general economic or industry nature) heretofore furnished by such Borrower, in
connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby is, and all such information hereafter furnished
will be, true and correct in all material respects on the date as of which such
information is stated or deemed stated in the context in which such information
was given (or, in the case of any information prepared by third parties, such
information is true and correct in all material respects to the knowledge of the
Responsible Officers of such Borrower).

7.8.       No Default. No event has occurred and is continuing that constitutes
an Event of Default or, to the knowledge of the Responsible Officers of such
Borrower, a Potential Default.

7.9.       No Litigation. (i) As of the Closing Date, there are no actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings in any court or before any arbitrator or Governmental Authority
(“Proceedings”) pending or, to the knowledge of the Responsible Officers of the
applicable Borrower, threatened, against any Borrower, other than any such
Proceeding that has been disclosed in writing by such Borrower to the
Administrative Agent or that would not, if adversely determined, have a Material
Adverse Effect, and (ii) as of any date after the Closing Date, there are no
such Proceedings pending or, to the knowledge of the Responsible Officers of the
applicable Borrower, threatened, against such Borrower, other than any such
Proceeding that would not, if adversely determined, have a Material Adverse
Effect.

7.10.       Material Adverse Effect. No circumstances exist or changes to any
Borrower have occurred since the date of the most recent financial statements of
such Borrower delivered to the Administrative Agent that would reasonably be
expected to result in a Material Adverse Effect.

7.11.       Taxes. Each Borrower has timely filed or caused to be filed all Tax
returns, information statements and reports required to have been filed and has
paid or caused to be paid all Taxes (including mortgage recording Taxes),
assessments, fees, and other governmental

 

66



--------------------------------------------------------------------------------

charges upon such Borrower or upon any of its properties, income or franchises
required to have been paid by it, except for any such Taxes as are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established, unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
Tax assessment against any Borrower or any basis for such assessment that could
be likely to result in a Material Adverse Effect.

7.12.       Principal Office; Jurisdiction of Formation. (a) Each of the
principal office, chief executive office, and principal place of business of the
Borrowers is correctly listed on Schedule I as the same may be updated by
written notice to the Administrative Agent from time to time in accordance with
this Credit Agreement; and (b) the jurisdiction of formation of the Borrowers is
correctly listed on Schedule I, and each Borrower is not organized under the
laws of any other jurisdiction.

7.13.       ERISA. Each Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan Assets.
Assuming that none of the assets of any Lender are deemed to be Plan Assets, the
execution, delivery and performance of this Credit Agreement and the other Loan
Documents, the enforcement of the Obligations directly against the Investors,
and the borrowing and repayment of amounts under this Credit Agreement, do not
and will not constitute a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975(c)(1)(A) - (D) of the Internal Revenue Code. No Borrower
or member of a Borrower’s Controlled Group has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to
any Plan.

7.14.       Compliance with Law. Each Borrower is in compliance with Applicable
Laws, including, without limitation, Environmental Laws and ERISA, except where
non-compliance would not be reasonably likely to have a Material Adverse Effect.

7.15.       Environmental Matters. Each Borrower (a) has not received any notice
or other communication or otherwise learned of any Environmental Liability that
could individually or in the aggregate be expected to have a Material Adverse
Effect arising in connection with: (i) any actual or alleged non-compliance with
or violation of any Environmental Requirements by such Borrower or any permit
issued under any Environmental Law to such Borrower; or (ii) the Release or
threatened Release of any Hazardous Material into the environment; and (b) has
no actual liability or, to the knowledge of the Responsible Officers of such
Borrower, threatened liability in connection with the Release or threatened
Release of any Hazardous Material into the environment or any Environmental
Requirements that could individually or in the aggregate reasonably be expected
to have a Material Adverse Effect.

7.16.       Capital Commitments and Contributions. All the Investors are set
forth on Exhibit A (or on a revised Exhibit A delivered to the Administrative
Agent in accordance with Sections 8.1(i) and Section 8.19), and the true and
correct accepted Capital Commitment of each Investor is set forth on Exhibit A
(or on any such revised Exhibit A). No Capital Calls have been delivered to any
Investors other than any that have been disclosed in writing to the
Administrative Agent. As of the date hereof, the aggregate amount of the Capital
Commitments of each Investor is set forth on Exhibit A; and the aggregate
Unfunded Capital Commitment that could be subject to a Capital Call is set forth
on Exhibit A.

 

67



--------------------------------------------------------------------------------

7.17.     Fiscal Year. The fiscal year of such Borrower is the calendar year.

7.18.     Investor Documents. Each Investor has executed a Subscription
Agreement that has been provided to the Administrative Agent. Each Side Letter
that has been entered has been provided to the Administrative Agent. For each
Investor, the Constituent Documents, its Subscription Agreement (and any related
Side Letter) set forth its entire agreement regarding its Capital Commitment.

7.19.     Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan will be used: (a) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock;
(b) to reduce or retire any Indebtedness that was originally incurred to
purchase or carry any such Margin Stock; or (c) for any other purpose that might
constitute this transaction a “purpose credit” within the meaning of Regulation
T, U, or X. No Borrower nor any Person acting on behalf of the Borrowers has
taken or will take any action that might cause any Loan Document to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act,
in each case as now in effect or as the same may hereafter be in effect. No Loan
will be secured at any time by, and the Collateral in which any Borrower has
granted to the Administrative Agent, for the benefit of each of the Secured
Parties, a security interest and Lien pursuant to the Collateral Documents will
not contain at any time any Margin Stock.

7.20.     Investment Company Status.

(a)         The Initial Borrower has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act.

(b)         The business and other activities of the Initial Borrower and its
Subsidiaries, including the making of the Loans hereunder, the application of
the proceeds and repayment thereof by the Borrowers and the consummation of the
transactions contemplated by the Loan Documents do not result in a material
violation or breach in any respect of the provisions of the Investment Company
Act or any rules, regulations or orders issued by the United States Securities
and Exchange Commission thereunder, in each case, that are applicable to the
Initial Borrower and its Subsidiaries.

(c)         Each Borrower is in compliance with all written Investment Policies
(after giving effect to any Permitted Policy Amendments), except to the extent
that the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect.

7.21.     No Defenses. No Responsible Officer of such Borrower has knowledge of
any default or circumstance that with the passage of time and/or giving of
notice, could constitute an event of default under its Constituent Documents,
any Subscription Agreement, Side Letter or Credit Link Document that would
constitute a defense to the obligations of the Investors to make Capital
Contributions to a Borrower pursuant to a Capital Call in accordance with the
Subscription Agreements or the applicable Borrower’s Constituent Documents, or
has knowledge of any claims of offset or any other claims of the Investors
against any Borrower that would or could diminish or adversely affect the
obligations of the Investors to make Capital Contributions and fund Capital
Calls in accordance with the Subscription Agreements (and any related Side
Letters), the applicable Borrower’s Constituent Documents or Credit Link
Document in any material respect.

 

68



--------------------------------------------------------------------------------

7.22.     No Withdrawals Without Approval. No Investor is permitted to withdraw
its interest in any Borrower without the prior approval of a Borrower.

7.23.     Foreign Asset Control Laws.

(a)         No Borrower nor any of its Subsidiaries (a) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (iii) the PATRIOT Act, (c) has more than ten
percent (10%) of its assets in Sanctioned Countries, or (d) derives more than
ten percent (10%) of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries.

(b)         No Borrower nor any of its Subsidiaries nor any director, officer,
employee, agent or Affiliate of a Borrower or any of its Subsidiaries is (i) an
individual or entity that is, or is owned or controlled by a Sanctioned Person
or (ii) to the knowledge of such Person aware of, nor has it taken, any action,
directly or indirectly that would result in a violation by such persons of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”). Furthermore, the Borrowers and, to the knowledge of
the Borrowers, their Affiliates have conducted their businesses in compliance
with the UK Bribery Act, the FCPA and similar laws, rules or regulations and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

(c)         No part of the proceeds of any Loan hereunder will be used directly
or, to the knowledge of the applicable Borrower, indirectly (including without
limitation, lent, contributed or otherwise made available to any Subsidiary,
joint venture partner or other Person) (i) to fund any operations in, finance
any investments, business or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or in any other manner that would result in any
Person (including, without limitation, any Person participating in the Loans,
whether as underwriter, advisor, investor or otherwise) becoming a Sanctioned
Person or (ii) for any payments that could constitute a violation of any
applicable anti-bribery law. No Investor, or Affiliate thereof, is, to the
knowledge of the Responsible Officers of the applicable Borrower (after having
made all reasonable investigation), a Sanctioned Person. To the knowledge of the
Responsible Officers of each Borrower (after having made all reasonable
investigation), no Investor’s funds used in connection with this transaction are
derived from illegal or suspicious activities in violation of applicable
anti-money laundering laws.

7.24.     Insider. No Borrower is an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than ten percent (10%) of
any class of voting securities” (as those terms are defined in 12 U.S.C. § 375b
or in regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any subsidiary, of a bank
holding company of which any Lender is a subsidiary, of any bank at which any
Lender maintains a correspondent account, or of any bank that maintains a
correspondent account with any Lender.

 

69



--------------------------------------------------------------------------------

7.25.     Investors. The Borrowing Base Certificate, as it may be updated in
writing from time to time by the Borrowers, is true and correct in all material
respects.

7.26.     Organizational Structure. The structure of the Borrowers is as
depicted on Schedule III. The Borrowers have not formed any Alternative
Investment Vehicles or Parallel Investment Vehicles that are not depicted on
Schedule III (or an updated Schedule III in connection with the formation of an
Alternative Investment Vehicle or Parallel Investment Vehicle).

7.27.     No Brokers. Other than as disclosed to the Administrative Agent in
writing, none of the Borrowers or the Investment Manager has dealt with any
broker, investment banker, agent or other Person (except for the Administrative
Agent, the Lenders and any Affiliate of the foregoing) who may be entitled to
any commission or compensation in connection with the Loan Documents, the Loans
or a transaction under or pursuant to this Credit Agreement or the other Loan
Documents.

7.28.     Financial Condition. The Borrowers, taken as a whole, are Solvent.

7.29.     Beneficial Ownership Certifications. As of the Closing Date, to the
knowledge of a Responsible Officer of the related Borrower, the information
included in the Beneficial Ownership Certification provided pursuant to
Section 6.1 is true and correct in all respects.

Section 8.        AFFIRMATIVE COVENANTS OF THE BORROWERS

So long as the Lenders have any commitment to lend hereunder, and until payment
and performance in full of the Obligations (other than contingent reimbursement
and indemnification obligations not then due) under this Credit Agreement and
the other Loan Documents, each Borrower agrees that:

8.1.        Financial Statements, Reports and Notices. The Borrowers shall
deliver to the Administrative Agent sufficient copies for each Lender of the
following:

(a)         Financial Reports.

(i)         Annual Reports. As soon as available, but no later than one hundred
twenty (120) days after the end of the fiscal year for each of the Borrowers,
the audited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of the
Borrowers as of the end of and for such year, setting forth in each case in
comparative form (if applicable) the figures for the previous fiscal year, all
reported on by a firm of nationally recognized independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrowers on a consolidated basis in accordance with GAAP
consistently applied and, subject to normal year end audit adjustments and the
absence of footnotes.

 

70



--------------------------------------------------------------------------------

(ii)         Quarterly Reports. As soon as available, but no later than sixty
(60) days after the end of each of the first three fiscal quarters of the
Borrowers, the unaudited consolidated balance sheet and related statements of
operations, income, partners’, members’ or shareholders’ equity and cash flows
of the Borrowers as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Responsible Officer of the Borrowers as presenting fairly in all material
respects the financial condition and results of operations of the Borrowers on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes.

(b)         Compliance Certificate. On the date any financial statements are due
pursuant to Section 8.1(a), a compliance certificate in the form of Exhibit N
(the “Compliance Certificate”), certified by a Responsible Officer of each
Borrower to be true and correct, (i) stating whether any Event of Default or, to
the knowledge of such persons, any Potential Default exists; (ii) stating that,
to the knowledge of the Responsible Officers of the applicable Borrower, no
Exclusion Event has occurred with respect to any Included Investor (that has not
previously been disclosed to the Administrative Agent in writing); and
(iii) setting forth: (A) a description of the Investments acquired, sold or
otherwise disposed of by the Borrowers during the preceding quarter and a list
setting forth the applicable “Commitment Period” (as defined in the applicable
Constituent Documents) expiration for each Investor; (B) in the case of a
Compliance Certificate delivered in connection with a fiscal year-end report by
the Borrowers, a description of the Investments acquired, sold or otherwise
disposed of by the Borrowers during such fiscal year, and a statement of the
capital account of each Investor; (C) the aggregate Unfunded Capital Commitments
of the Investors and, separately, the aggregate Unfunded Capital Commitments of
the Included Investors; and (D) the calculations for the Available Commitment as
of the end of such quarter.

(c)         Capital Calls. (i) Within two (2) Business Days following the
issuance of a Capital Call, the applicable Borrower shall notify the
Administrative Agent of the making of such Capital Call and shall provide
information as to the timing and amount of such Capital Call for each Investor
(which detail may be set forth on an excel file) along with an exemplar copy of
the Capital Call that was delivered to the Investors; and (ii) a report of all
Investors failing to fund their Capital Contributions delivered the fifth
(5th) Business Day following issuance by a Borrower of notice to the Investors
that failed to fund that such amount remains unpaid (which notice shall be
issued no later than two (2) Business Days of the date such amount was initially
due along with prompt notification to the Administrative Agent that such notice
has been issued) when such Capital Contributions are due pursuant to the related
Capital Call therefor and every fifth (5th) Business Day thereafter until all
Investors have funded their Capital Contributions or the applicable Borrower
certifies that it does not reasonably expect further Capital Contributions on
account of such Capital Call.

 

71



--------------------------------------------------------------------------------

(d)        Notice of Default. Within one (1) Business Day of becoming aware of
the existence of any condition or event that constitutes an Event of Default and
within three (3) Business Days of becoming aware of the existence of any
condition or event that constitutes a Potential Default, the Borrowers shall
furnish to the Administrative Agent a written notice specifying the nature and
period of existence thereof and the action that such Borrower is taking or
proposes to take with respect thereto.

(e)        Notice of Certain Withdrawals. Prior written notice and copies of any
notice of withdrawal or request for excuse or exemption by any Investor pursuant
to the applicable Constituent Document of the Borrower, its Subscription
Agreement or Side Letter.

(f)        Investor Events. Promptly upon, but within two (2) Business Days of,
a Responsible Officer of the applicable Borrower obtaining knowledge of any of
the following events, a certificate notifying the Administrative Agent if:
(i) an Exclusion Event has occurred with respect to any Included Investor or any
other Investor has violated or breached any material term of the Constituent
Documents, the Subscription Agreement or Credit Link Document; (ii) there has
been any decline in the Rating of any Investor (or its Credit Provider, Sponsor
or Responsible Party) that is an Included Investor pursuant to clause (a)(i) of
the definition thereof, whether or not such change results in an Exclusion
Event; or (iii) there has been a change in the name or notice information of any
Investor.

(g)        Structure Chart. In the event any Borrower forms an Alternative
Investment Vehicle, Parallel Investment Vehicle or Qualified Borrower, the
Borrowers shall deliver an updated Schedule III depicting the updated fund
structure of the Borrowers promptly after the formation thereof.

(h)        ERISA Certification. (i) For each Borrower that provided a
certificate of a Responsible Officer pursuant to Section 6.1(q)(ii),
Section 6.3(k)(ii) or Section 6.4(g)(ii), prior to admitting one or more ERISA
Investors which would result in twenty five percent (25%) or more of the total
value of any class of equity interests in such Borrower being held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA, such Borrower
shall deliver a favorable written opinion of counsel to such Borrower addressed
to the Secured Parties, reasonably acceptable to the Administrative Agent and
its counsel, regarding the status of such Borrower as an Operating Company (or a
copy of such opinion addressed to the Investors, reasonably acceptable to the
Administrative Agent and its counsel, together with a reliance letter with
respect thereto, addressed to the Secured Parties); and (ii) with respect to
each Borrower, for so long as there is any ERISA Investor in such Borrower, such
Borrower shall provide to the Administrative Agent, no later than sixty
(60) days after the first day of each Annual Valuation Period in the case of
clause (1) below or sixty (60) days after the end of such Borrower’s fiscal year
in the case of clause (2) below, a certificate signed by a Responsible Officer
of such Borrower that (1) such Borrower has remained and still is an Operating
Company or (2) the underlying assets of such Borrower do not constitute Plan
Assets because less than twenty five percent (25%) of the total value of each
class of equity interests in such Borrower is held by “benefit plan investors”
within the meaning of Section 3(42) of ERISA.

(i)        Borrowing Base Certificate. The Borrowers shall provide an updated
Borrowing Base Certificate certified by a Responsible Officer of each Borrower
to be true and

 

72



--------------------------------------------------------------------------------

correct in all material respects setting forth a calculation of the Available
Commitment in reasonable detail at each of the following times: (i) on the date
of any Compliance Certificate delivered pursuant to Section 8.1(b) (and for each
month where a Compliance Certificate is not required to be delivered, on the
first Business Day thereof); (ii) in connection with any new Borrowing;
(iii) within two (2) Business Days of the issuance of any Capital Calls to the
Investors together with the detail set forth in Section 8.1(c); (iv) within two
(2) Business Days following a Responsible Officer of the applicable Borrower
obtaining knowledge of any Exclusion Event or a Transfer of any Included
Investor’s Capital Commitment; (v) within five (5) Business Days of any other
event that reduces the Available Commitment (such as, by way of example, a
deemed collection) and (vi) concurrently with any notice delivered pursuant to
Section 8.1(e) if such notice is related to the withdrawal from any Borrower by
any Included Investor who will be moved to the “Withdrawal Capital Account”,
which Borrowing Base Certificate shall give pro forma effect to such withdrawal
and, prior to giving effect to such withdrawal, the Borrowers shall make any
resulting prepayment required under Section 3.5(b) of this Credit Agreement;
(vii) as required by Section 8.19; and (viii) within two (2) Business Days of
any reduction in the pre-funded Capital Commitments held on deposit in respect
of any Investor.

(j)        Other Reporting. Within five (5) Business Days of the delivery to any
Investor, copies of all other material financial statements, appraisal reports,
notices, opinions and other matters at any time or from time to time furnished
to the Investors.

(k)        New Investors or Amended Investor Documents. Within five (5) Business
Days of the dispatch of any acceptance documents by the applicable Borrower,
copies of the Subscription Agreement (and any related Side Letter) or any
transfer documentation of any new Investor or written evidence of an increase in
the Capital Commitment of any Investor or any amendments to any Investor’s Side
Letter, including but not limited to any documents related to an Investor’s
election to opt into the provisions of any other Investor’s Side Letter pursuant
to a ‘most favored nations’ clause.

(l)        Notice of Material Adverse Effect. Each Borrower shall, promptly upon
a Responsible Officer of such Borrower obtaining knowledge thereof, notify the
Administrative Agent of any event if such event could reasonably be expected to
result in a Material Adverse Effect.

(m)        Notice of Certain Changes to Beneficial Ownership Certification. With
respect to any Borrower that is “legal entity customer” under the Beneficial
Ownership Regulation, such Borrower shall promptly give notice to the
Administrative Agent of any change in the information upon a Responsible Officer
of such Borrower obtaining knowledge thereof provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein.

(n)        Other Information. Such other information concerning the business,
properties, or financial condition of the Borrowers as the Administrative Agent
shall reasonably request and that is in the possession of or reasonably
available to the Borrowers without undue burden or expense and that may be
provided by the Borrowers without any Borrower violating any legal, fiduciary or
contractual obligation related to confidentiality.

 

73



--------------------------------------------------------------------------------

8.2.      Payment of Obligations. Each Borrower shall pay and discharge all
Indebtedness and other obligations, including all Taxes, assessments, and
governmental charges or levies imposed upon it, its income or profits, or any
property belonging to it, before any such obligation becomes delinquent, if in
the case of Indebtedness such failure could reasonably be expected to result in
a default in excess of $20,000,000; provided that such Borrower shall not be
required to pay any such Tax, assessment, charge, or levy if and so long as the
amount, applicability, or validity thereof shall currently be contested in good
faith by appropriate proceedings and adequate reserves therefor have been
established in accordance with GAAP.

8.3.      Maintenance of Existence and Rights. Each Borrower shall preserve and
maintain its existence. Each Borrower shall further preserve and maintain all of
its rights, privileges, and franchises necessary in the normal conduct of its
business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which could reasonably be expected to
result in a Material Adverse Effect.

8.4.      [Reserved].

8.5.      Books and Records; Access. Upon not less than five (5) Business Days’
prior written notice, each Borrower shall give the Administrative Agent access
during ordinary business hours to, and permit such person to examine, copy, or
make excerpts from, any and all books, records, and documents in the possession
of such Borrower and relating to the Collateral, and to inspect any of the
properties of the Borrower relating to the Collateral and to discuss its
affairs, finances and condition with its officers, subject in each case to
compliance with Section 12.17. No access shall be at the Borrowers’ expense more
than one time in any year unless an Event of Default has occurred and in
continuing.

8.6.      Compliance with Law. Each Borrower shall observe and comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, the Investment Company Act, Environmental Laws and ERISA, and
maintain in full force and effect all material Governmental Approvals applicable
to the conduct of its business, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

8.7.      Insurance. Each Borrower shall maintain insurance in such types and
amounts (if any), as are consistent with customary practices and standards of
its industry in the same or similar locations, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

8.8.      Authorizations and Approvals. Each Borrower shall promptly obtain,
from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrower to comply with its obligations hereunder in all material respects,
under the other Loan Documents and its Constituent Documents.

8.9.      Maintenance of Liens. Each Borrower shall perform all such acts and
execute all such documents as the Administrative Agent may reasonably request in
order to enable the Administrative Agent and Secured Parties to file and record
every instrument that the Administrative Agent may deem necessary in order to
perfect and maintain the Secured Parties’ first priority security interests in
(and Liens on) the Collateral (subject to Permitted Liens) and otherwise to
preserve and protect the rights of the Secured Parties in respect of such first
priority security interests and Liens.

 

74



--------------------------------------------------------------------------------

8.10.        Further Assurances. Each Borrower shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and shall take any and all such other action, as the
Administrative Agent may, from time to time, reasonably request or reasonably
deem necessary or desirable in connection with the Credit Agreement or any of
the other Loan Documents, the obligations of the Borrower hereunder or
thereunder for better assuring and confirming unto the Secured Parties all or
any part of the security for any of such obligations.

8.11.        Maintenance of Independence. Each Borrower shall at all times
(i) conduct and present itself as a separate entity and maintain all business
organization formalities, (ii) maintain separate books and records,
(iii) conduct all transactions with Affiliates (x) in accordance with its
Constituent Documents or (y) otherwise on an arm’s length basis, and (iv) not
commingle its funds with funds of other Persons, including Affiliates, except
for related Investor Capital Contributions deposited directly or indirectly into
the related Borrower Collateral Account (which shall include any deposit into an
account of any intermediate fund prior to depositing into the Borrower
Collateral Account).

8.12.        RIC Status under the Internal Revenue Code; Investment Company Act.

(a)        The Initial Borrower shall elect to be treated as a “regulated
investment company” within the meaning of the Internal Revenue Code commencing
with the first taxable year in which investors are issued equity interests in
the Initial Borrower and shall at all times thereafter maintain its status as a
“regulated investment company” and be taxed as such within the meaning of the
Internal Revenue Code, and shall at all times maintain its status as a “business
development company” under the Investment Company Act.

(b)        The Borrowers shall at all times be in compliance with the Investment
Policies (after giving effect to any Permitted Policy Amendments), except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.

8.13.        [Reserved].

8.14.        Compliance with Loan Documents and Constituent Documents. Each
Borrower shall fully comply with any and all covenants and provisions of each
Loan Document executed by it. Each Borrower shall comply with all material
provisions of its Constituent Documents.

8.15.        Investor Default. At all times when an Event of Default has
occurred and is continuing and any Investor has failed to fund any Capital
Contribution when due, then the applicable Borrower shall exercise its available
remedies as to such Investor only with the written consent of the Administrative
Agent, at the direction of the Required Lenders.

8.16.        Collateral Account. Each Borrower shall ensure that, at all times,
the Administrative Agent shall have electronic monitoring access to the
Collateral Account.

 

75



--------------------------------------------------------------------------------

8.17.      Compliance with Anti-Terrorism Laws. Each Borrower shall comply with
all applicable Anti-Terrorism Laws. Each Borrower shall conduct the requisite
due diligence in connection with the transactions contemplated herein for
purposes of complying with the Anti-Terrorism Laws, including with respect to
the legitimacy of the applicable Investor and the origin of the assets used by
such Investor to purchase its interest in the applicable Borrower, and shall
maintain sufficient information to identify the applicable Investor for purposes
of the Anti-Terrorism Laws. Each Borrower shall, upon the request of the
Administrative Agent from time to time, provide certification and other evidence
of such Borrower’s compliance with this Section 8.17.

8.18.      Solvency. The financial condition of each Borrower shall be such that
it is Solvent.

8.19.      Returned Capital. The Borrowers shall within ten (10) Business Days
following notification to the Investors of any Returned Capital: (i) notify the
Administrative Agent in writing of such Returned Capital; (ii) deliver to the
Administrative Agent a revised Borrowing Base Certificate modified by the
Borrowers reflecting the changes to the Capital Commitments and the Uncalled
Capital Commitments, resulting from the distribution of the Returned Capital;
and (iii) deliver to the Administrative Agent copies of all Capital Return
Notices and a Capital Return Certification duly executed by the Borrowers
certifying that such Returned Capital of the applicable Investor has been added
back into the applicable Investor’s Uncalled Capital Commitment and confirming
the Uncalled Capital Commitment of the applicable Investor after giving effect
to the Returned Capital. The effective date on which an Investor’s Unfunded
Capital Commitment increases by Returned Capital for purposes of this Credit
Agreement shall be the date on which the Borrowers have delivered to the
Administrative Agent duly completed copies of the items required by this
Section 8.19.

8.20.      Capital Calls and Minimum Contributions. The Borrowers shall:
(a) issue at least one Capital Call during each twelve month interval following
the Closing Date in an amount of at least five percent (5%)of the aggregate
Capital Commitments; provided that the Borrowers shall not be required at any
time to issue a Capital Call pursuant to this provision in excess of the amounts
outstanding under the Credit Facility; and (b) provide to the Administrative
Agent evidence reasonably acceptable to the Administrative Agent that each
Investor has made such Capital Contributions equal to or exceeding five percent
(5%) of its Capital Commitment.

Section 9.            NEGATIVE COVENANTS

So long as the Lenders have any commitment to lend hereunder, and until payment
in full of the Obligations (other than contingent reimbursement and
indemnification obligations not then due), each Borrower agrees that:

9.1.        Borrower Information. No Borrower shall change its name,
jurisdiction of formation, chief executive office and/or principal place of
business (i) unless such Borrower delivers any documentation reasonably required
to permit the Administrative Agent to maintain its first priority security
interest in the Collateral (subject to Permitted Liens) or (ii) otherwise
obtains the prior written consent of the Administrative Agent. The
Administrative Agent consents to the relocation of the principal place of
business of the Initial Borrower to the location previously disclosed to the
Administrative Agent.

 

76



--------------------------------------------------------------------------------

9.2.      Mergers, Etc. No Borrower shall take any action (a) to merge or
consolidate with or into any Person, unless such Borrower is the surviving
entity, or (b) that will dissolve or terminate such Borrower, except in each
case, with the prior written consent of the Administrative Agent in its sole
discretion.

9.3.      Limitation on Liens. No Borrower shall create, permit or suffer to
exist any Lien (whether such interest is based on common law, statute, other law
or contract and whether junior or equal or superior in priority to the security
interests and Liens created by the Loan Documents) upon the Collateral, other
than (i) Liens to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents, (ii) non-consensual Liens, if
any, that arise as a matter of law and are either not yet delinquent or are
being contested in good faith by appropriate proceedings as long as, in either
case, the applicable Borrower has set aside adequate reserves therefor on its
books in accordance with GAAP, (iii) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights or remedies as to Collateral Accounts or (iv) Liens arising in
favor of any Account Bank pursuant to any Borrower Control Agreement or other
agreement related to such account (collectively, “Permitted Liens”).

9.4.    Fiscal Year and Accounting Method. No Borrower shall change its fiscal
year or its method of accounting without the prior written consent of the
Administrative Agent, unless otherwise required to do so by the Internal Revenue
Code or GAAP (and if so required the Borrowers shall promptly notify the
Administrative Agent in writing of such change).

9.5.      Transfer of Interests; Admission of Investors.

(a)         Transfers by Investors. No Borrower shall permit any Transfer by an
Included Investor unless explicitly permitted pursuant to this Section 9.5. The
Borrowers shall notify the Administrative Agent of any Transfer by any Included
Investor of all or a portion of any interest in any Borrower under the
applicable Constituent Documents at least five (5) Business Days before the
proposed Transfer, and shall, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any proposed assignment agreement and other
documentation delivered to, or required of such Investor by the Borrower;
provided that, subject to pro forma compliance with Section 3.5(b), the failure
to deliver such notice shall not prohibit the Transfer of such interest (it
being acknowledged and agreed that the transferee will not be an Included
Investor in accordance with the following sentence until the Administrative
Agent has recovered all of the related transfer documents). In order for a new
Investor to be deemed to be an Included Investor, such new Investor must satisfy
the criteria therefor as set out in this Credit Agreement. If the transfer of an
Investor interest to a new Investor would result in a mandatory prepayment
pursuant to Section 3.5(b) (due to the transferee not being designated as an
Included Investor or otherwise), such mandatory prepayment shall be calculated
and paid to the Lenders prior to the effectiveness of the transfer and such
prepayment shall be subject to Section 4.5. Subject to compliance with the
preceding sentence and Section 9.5(b), any assignment by an Included Investor
shall be permitted. Any transfer of any interest in any Borrower by any
non-Included Investor to any other Person shall be permitted without the consent
of the Administrative Agent or Lenders, subject to compliance with
Section 9.5(b).

 

77



--------------------------------------------------------------------------------

(b)        Sanctions Compliance. Any admission of an assignee of an interest in
any Borrower or as a substitute Investor and any admission of a Person as a new
Investor of the Borrower, shall be subject to such Person not being a Sanctioned
Person.

9.6.      Constituent Documents. Except as hereinafter provided, no Borrower
shall alter, amend, modify, terminate, or change any provision of such
Borrower’s Constituent Documents, any Subscription Agreement or, any Side Letter
or enter any new Side Letter (each, a “Proposed Amendment”) if such Proposed
Amendment would (a) remove or amend (or affect in a similar manner) the Debt
Limitations, (b) affect such Borrower’s or any Investor’s (as applicable) debts,
duties, obligations, and liabilities, or the rights, titles, security interests,
Liens, powers and privileges of such Person (as applicable), in each case,
relating to any Capital Calls, Capital Contributions, Capital Commitments,
Uncalled Capital Commitments or any other Collateral or any time period
applicable thereto, (c) except as permitted under Section 9.5, suspend, reduce
or terminate any Investor’s Unfunded Capital Commitments or obligation to fund
Capital Calls, or (d) otherwise have a material adverse effect on the rights,
titles, first priority security interests and Liens, and powers and privileges
of any of the Secured Parties hereunder (each, a “Material Amendment”). The
applicable Borrower shall provide the Administrative Agent with written notice
of the substance of any Proposed Amendment and the Administrative Agent shall
determine, in its sole discretion without the requirement of obtaining the input
of the Lenders and on its good faith belief, whether or not such Proposed
Amendment would constitute a Material Amendment and shall promptly (and in any
event within five (5) Business Days) notify the Borrowers of its determination.
In the event that the Administrative Agent determines that such Proposed
Amendment is a Material Amendment, the approval of the Required Lenders shall be
required (unless the approval of all Lenders is otherwise required consistent
with the terms of this Credit Agreement), and the Administrative Agent shall
promptly notify the Lenders of such request for such approval, distributing, as
appropriate, the Proposed Amendment and any other relevant information provided
by such Borrower. Subject to Section 12.1, the Lenders shall, within ten
(10) Business Days from the date of such notice from the Administrative Agent,
deliver their approval or denial thereof. In the event that the Administrative
Agent determines that the Proposed Amendment is not a Material Amendment, such
Borrower may make such amendment without the consent of any Lender. Each
Borrower may, without the consent of the Administrative Agent or the Lenders,
amend its Constituent Documents: (x) to admit new Investors to the extent
permitted by, and in accordance with, this Credit Agreement; and (y) to reflect
transfers of interests in the Borrowers permitted by, and in accordance with,
this Credit Agreement; provided that, in each case, such Borrower shall promptly
provide prior written notice to the Administrative Agent of any such amendment.
Further, in the event any Constituent Document of any Borrower is altered,
amended, modified or terminated in any respect whatsoever, such Borrower shall
provide the Administrative Agent with copies of each executed, filed or
otherwise effective document relating thereto.

9.7.      [Reserved].

9.8.      [Reserved].

9.9.      Limitation on Withdrawals. No Borrower shall permit any Investor to
withdraw its interest in any Borrower without the prior written consent of the
Administrative Agent, other than (a) any option of the Investor to tender its
interest or otherwise to withdraw from the Borrower

 

78



--------------------------------------------------------------------------------

post-”Commitment Period” (as defined in the applicable Constituent Document) for
such Investor under the applicable Constituent Document, (b) in the event an
Investor’s continuing interest in the applicable Borrower would (i) violate
Applicable Law or (ii) in the judgment of the applicable Borrower or the
Investment Manager, result in material adverse tax or regulatory consequences
for the applicable Borrower (provided that such withdrawals pursuant to this
Section 9.9(b)(ii) shall not exceed two percent (2%) of the aggregate Capital
Commitments of all Investors), (c) such Investor is permitted to withdraw in
accordance with its Side Letter (provided that the applicable Borrower has no
discretion to prohibit such withdrawal) in connection with a Transfer permitted
in accordance with Section 9.5. If any such withdrawal of an Investor interest
to a new Investor would result in a mandatory prepayment pursuant to
Section 3.5(b), such mandatory prepayment shall be calculated and paid to the
Lenders prior to the effectiveness of such withdrawal and such prepayment shall
be subject to Section 4.5.

9.10.        Alternative Investment Vehicles and Parallel Investment Vehicles;
Transfers of Capital Commitments.

(a)        Alternative Investment Vehicles and Parallel Investment Vehicles. No
Borrower shall either (i) transfer the Unfunded Capital Commitments of one or
more Investors to any Alternative Investment Vehicle or Parallel Investment
Vehicle, or (ii) cause Capital Contributions to be made to an Alternative
Investment Vehicle or Parallel Investment Vehicle, in either case, unless such
Alternative Investment Vehicle or Parallel Investment Vehicle has joined the
Credit Facility as a Borrower in accordance with Section 6.4.

(b)         Other Transfers of Unfunded Capital Commitments. No Borrower shall
permit the Transfer of any Unfunded Capital Commitment of any Investor to any
Affiliate of a Borrower that is not a Borrower hereunder or permit an Investor
to fund a Capital Contribution directly to any Investment.

9.11.        Limitation on Indebtedness. To the extent applicable, no Borrower
shall incur Indebtedness in excess of the limitations set forth in the
applicable Constituent Document (collectively, the “Debt Limitations”).

9.12.        Capital Commitments. No Borrower shall: (i) other than as permitted
by Section 9.9, cancel, reduce, excuse, or abate the Capital Commitment of any
Investor without the prior written consent of the Lenders, which may be withheld
in their sole discretion; or (ii) relieve, excuse, delay, postpone, compromise
or abate any Investor from the making of any Capital Contribution (including,
for the avoidance of doubt, in connection with any particular Investment of such
Borrower); provided however that the Borrower may excuse any Investor from
funding a Capital Call with respect to which an Investment Exclusion Event
applies.

9.13.        Capital Calls. Other than pursuant to the Loan Documents, no
Borrower shall make any contractual or other agreement with any Person that
shall restrict, limit, penalize or control its ability to make Capital Calls or
the timing thereof.

9.14.        ERISA Compliance. No Borrower or member of a Borrower’s Controlled
Group shall establish, maintain, contribute to, or have any liability
(contingent or otherwise) with respect to any Plan. No Borrower that includes an
ERISA Investor shall fail to satisfy an exception under

 

79



--------------------------------------------------------------------------------

the Plan Asset Regulations, which failure causes the assets of such Borrower to
be deemed Plan Assets. Assuming that none of the assets of any Lender are deemed
to be Plan Assets, no Borrower shall take any action, or omit to take any action
that would give rise to a non-exempt prohibited transaction under
Section 4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue Code or
Section 406(a) of ERISA that would subject the Administrative Agent or the
Lenders to any tax, penalty, damages or any other claim or relief under the
Internal Revenue Code or ERISA.

9.15.      Dissolution. Without the prior written consent of all Lenders (in
their sole discretion), no Borrower shall take any action to terminate or
dissolve.

9.16.      [Reserved].

9.17.      Limitations on Distributions. No Borrower shall make, pay or declare
any Distribution (as defined below) (i) at any time except as permitted pursuant
to its Constituent Documents and (ii) other than Permitted RIC Distributions, at
any time during a Cash Control Event; provided that during the existence of
(x) an Event of Default pursuant to Section 10.1(h) or 10.1(i), or (y) upon the
acceleration of the unpaid balance of the Obligations of the Borrowers pursuant
to Section 10.2, none of the Borrowers shall make, pay or declare any Permitted
RIC Distribution. “Distribution” means any distributions (whether or not in
cash) on account of any equity interest in a Borrower, including as a dividend
or other distribution and on account of the purchase, redemption, retirement or
other acquisition of any such equity interest.

9.18.      Limitation on Withdrawals. Without the prior written consent of the
Required Lenders, no Borrower shall make nor cause the making of any withdrawal
or transfer of funds from any Collateral Account if a Cash Control Event has
occurred and is continuing, other than withdrawals for the purpose of repaying
Obligations.

9.19.      Sanctioned Persons, Anti-Bribery. No Borrower shall use directly or
indirectly (including without limitation, by lending, contributing or otherwise
making available to any Subsidiary, joint venture partner or other Person) any
part of the proceeds of any Loan hereunder (i) to fund any operations in,
finance any investments, business or activities in or make any payments to, as
determined at the time of the funding of such Loan, any Sanctioned Person or
Sanctioned Country, or in any other manner that would result in any Person
(including, without limitation, any Person participating in the Loans, whether
as underwriter, advisor, investor or otherwise) becoming a Sanctioned Person or
(ii) for any payments that could constitute a violation of any applicable
anti-bribery law in effect at the time of the funding of such Loan.

9.20.      Limitations of Use of Loan Proceeds. The Borrowers shall not use the
proceeds of any Loan for the payment to any Investor of any Distribution;
provided that this clause shall not restrict or prohibit any Borrower from
making any Distributions in accordance with Section 9.17, so long as such
Distributions are not paid using the proceeds of any Loan.

9.21.       [Reserved].

9.22.      [Reserved].

9.23.      Transactions with Affiliates. No Borrower shall, nor shall it permit
any of its Subsidiaries to, sell, lease or otherwise transfer any of its
property or assets to, or purchase, lease

 

80



--------------------------------------------------------------------------------

or otherwise acquire any property or assets from, or make any contribution
towards, or reimbursement for, any Federal income taxes payable by any Person or
any of its Subsidiaries in respect of income of such Borrower, or otherwise
engage in any other transactions with, any of its Affiliates, except
transactions in the ordinary course of business, as permitted by its Constituent
Documents and Applicable Law and at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.

9.24.      [Reserved].

9.25.      Deposits to Collateral Accounts. No Borrower shall, and shall not
cause any of its Subsidiaries to, deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collateral Accounts cash or cash
proceeds other than Capital Contributions.

9.26.      Deemed Capital Contributions. The Borrowers shall not reinvest
current cash flow from Investments and/or net proceeds from Investment
dispositions in accordance with their respective Constituent Documents if (a) an
Event of Default has occurred and is continuing, or (b) such reinvestment would
reduce the Unfunded Capital Commitment of any Investor and cause the Principal
Obligations to exceed the Available Commitment, unless with respect to this
clause (b), prior to such reinvestment, the Borrowers shall make any resulting
prepayment required under Section 3.5(b) of this Credit Agreement.

Section 10.         EVENTS OF DEFAULT

10.1.         Events of Default. An “Event of Default” shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing (whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)        (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, and such failure under
this clause (ii) shall continue for two (2) Business Days;

(b)        any representation or warranty made or deemed made by or on behalf of
the Borrowers (in each case, as applicable) under this Credit Agreement, or any
of the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Borrowers (in each case, as applicable)
pursuant hereto, in connection herewith or with the Loans, or in connection with
any of the other Loan Documents, shall prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is made
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of: (i) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(ii) a Responsible Officer of the applicable Borrower obtains knowledge thereof;

 

81



--------------------------------------------------------------------------------

(c)         default shall occur in the performance of: (i) any of the covenants
or agreements contained herein (other than the covenants contained in Sections
3.5(b), 8.1, 8.12, and Sections 9.1 through 9.26) by the Borrowers; or (ii) the
covenants or agreements of the Borrowers contained in any other Loan Documents
executed by such Person, and, if such default is susceptible to cure, such
default shall continue uncured to the satisfaction of the Administrative Agent
for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of the applicable Borrower obtains knowledge thereof;

(d)         default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in Section 3.5(b), or any one of Sections
9.1 through 9.26;

(e)         default shall occur in the performance of Section 8.1 of this Credit
Agreement and such default shall continue uncured for three (3) Business Days
after the earlier of: (x) written notice thereof has been given by the
Administrative Agent to the Borrowers or (y) a Responsible Officer of the
applicable Borrower obtains knowledge thereof;

(f)         any of the Loan Documents executed by the Borrowers: (i) shall
cease, in whole or in part, to be legal, valid, binding agreements enforceable
against the Borrowers, as the case may be, in accordance with the terms thereof;
(ii) shall in any way be terminated or become or be declared ineffective or
inoperative; or (iii) shall in any way whatsoever cease to give or provide the
respective first priority Liens (subject to Permitted Liens), security interest,
rights, titles, interest, remedies, powers, or privileges intended to be created
thereby, in each case other than (x) in accordance with the provisions of this
Credit Agreement or any other Loan Document or (y) as a result of any action or
inaction by the Administrative Agent or any other Secured Party;

(g)         a default shall occur with respect to the payment of any
Indebtedness of the Borrowers in equal to or in excess of $20,000,000 or any
such Indebtedness shall become due before its stated maturity by acceleration of
the maturity thereof or shall become due by its terms and in either case shall
not be promptly paid or extended;

(h)         any Borrower or the Investment Manager shall: (i) apply for or
consent to the appointment of a receiver, trustee, custodian, intervenor,
sequestrator, conservator, liquidator or similar official of itself or of all or
a substantial part of its assets; (ii) file a voluntary petition in bankruptcy
or admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization of an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take any partnership, limited liability company or corporate action for the
purpose of effecting any of the foregoing;

(i)         an order, order for relief, judgment or decree shall be entered by
any court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of any Borrower or the Investment Manager, or
appointing a receiver, custodian, trustee, intervenor, sequestrator,
conservator, liquidator or similar official of any Borrower or the Investment
Manager, or of all or substantially all of such Person’s assets, and such order,
judgment or decree shall continue unstayed and in effect for a period of sixty
(60) days;

 

82



--------------------------------------------------------------------------------

(j)         any final judgment(s) for the payment of money equal to or in excess
of $20,000,000 in the aggregate shall be rendered against any Borrower alone or
against one or more of the Borrowers and such judgment shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Borrower to enforce any such judgment,
unless such judgment is covered in full by insurance or unless it is being
appealed and such Borrower has posted a bond or cash collateral;

(k)         there shall occur any event that results in a Material Adverse
Effect (except to the extent occurs as a result of any action or inaction by any
Secured Party);

(l)         [reserved];

(m)         [reserved];

(n)         one or more Investors having Capital Commitments aggregating to ten
percent (10%) or greater of the total Capital Commitments of Investors in the
Borrowers shall default in their obligation to fund any Capital Calls (on a
cumulative basis) when due and such failure shall not be cured within five
(5) Business Days following issuance by a Borrower of notice to such Investor
that such amount remains unpaid, which notice shall be issued no later than two
(2) Business Days of the date such amount was initially due along with prompt
notification to the Administrative Agent that such notice has been issued
(without regard to any cure or notice periods contained in the applicable
Constituent Documents);

(o)         any Borrower, the Investment Manager or any affiliated Investor
(other than any employees of the Borrower or Investment Manager) fails to fund
any Capital Call when due and such failure shall not be cured within two
(2) Business Days (without regard to any cure or notice periods contained in the
applicable Constituent Documents);

(p)         one or more Investors having Capital Commitments aggregating five
percent (5%) or greater of the total Capital Commitments of Investors in the
Borrowers shall deliver notice of their election to withdraw their interests in
the Borrowers and be moved to the Withdrawal Capital Account;

(q)         any Borrower, the Investment Manager or its affiliated Investor
(other than any employees of the Borrowers or Investment Manager) shall
repudiate, challenge, or declare unenforceable its Capital Commitment or its
obligation to make Capital Contributions to the capital of the Borrowers
pursuant to a Capital Call or shall otherwise disaffirm any material provision
of any Borrower’s Constituent Document, as applicable;

(r)         the Management Agreement shall cease to be in full force and effect
or the Investment Manager resigns or is removed from said role;

(s)         an event shall occur that results in the dissolution or liquidation
of any Borrower; or

(t)         a Change of Control shall occur.

 

83



--------------------------------------------------------------------------------

10.2.        Remedies Upon Event of Default. (a) If an Event of Default shall
have occurred, then the Administrative Agent may (and shall at the direction of
the Required Lenders) and, if applicable, subject to the right of the Borrowers
to initiate Capital Calls to cure such Event of Default or repay the Obligations
in full prior to the exercise of remedies by the Administrative Agent contained
in Section 10.2(b): (i) suspend the Commitments of the Lenders; (ii) terminate
the Commitment of the Lenders hereunder and declare the occurrence of the
Maturity Date; (iii) declare the principal of, and all interest then accrued on,
the Obligations to be forthwith due and payable, whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind (other than notice of such declaration) all of which the Borrowers
hereby expressly waive, anything contained herein or in any other Loan Document
to the contrary notwithstanding; (iv) exercise any right, privilege, or power
set forth in Sections 5.2 and 5.3 and the Collateral Documents, including, but
not limited to, the initiation of Capital Calls of the Uncalled Capital
Commitments; (v) suspend the obligation of the Lenders to maintain LIBOR Rate
Loans and (vi) without notice of default or demand, pursue and enforce any of
the Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections 10.1(h)
or 10.1(i) shall occur, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by the Administrative Agent or the Lenders, or any of them, and
without presentment, demand, protest, notice of default, notice of acceleration,
or of intention to accelerate or other notice of any kind, all of which each of
the Borrowers hereby expressly waives.

(b)        Actions with Respect to the Collateral. The Administrative Agent, on
behalf of the Secured Parties, is hereby authorized, in the name of the Secured
Parties or the name of any Borrower, at any time or from time to time during the
existence of an Event of Default, to: (i) initiate one or more Capital Calls in
order to pay the Obligations then due and owing, so long as such Capital Call
will be paid to the Collateral Account (or, solely in the case that the
Collateral Account is closed, frozen or subject to an order of a Governmental
Authority or the Account Bank that would restrict such payments from being paid
to the Collateral Account, then to such other account in the Borrower’s name as
directed by the Administrative Agent in its sole discretion), (ii) take or bring
in any Borrower’s name, or that of the Secured Parties, all steps, actions,
suits, or proceedings deemed by the Administrative Agent necessary or desirable
to effect possession or collection of payments of the Capital Commitments,
(iii) complete any contract or agreement of any Borrower in any way related to
payment of any of the Capital Commitments, (iv) make allowances or adjustments
related to the Capital Commitments, (v) compromise any claims related to the
Capital Commitments, (vi) issue credit in its own name or the name of any
Borrower, or (vii) exercise any other right, privilege, power, or remedy
provided to any Borrower under its respective Constituent Documents and the
Subscription Agreements with respect to the Capital Commitments; provided that,
with respect to any ERISA Investor, the Administrative Agent shall undertake any
such action as agent on behalf of the applicable Borrower. Regardless of any
provision hereof, in the absence of fraud, gross negligence or willful
misconduct by the Administrative Agent or the Secured Parties, neither the
Administrative Agent nor the Secured Parties shall be liable for failure to
collect or for failure to exercise diligence in the collection, possession, or
any transaction concerning, all or part of the Capital Calls or the Capital
Commitment or sums due or paid thereon, nor shall they be under any obligation
whatsoever to anyone by virtue of the security interests and Liens relating to
the Capital Commitment, subject to

 

84



--------------------------------------------------------------------------------

the Internal Revenue Code. The Administrative Agent shall give the Borrowers
notice of actions taken pursuant to this Section 10.2(b) prior to or
concurrently with the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Borrowers’ obligations hereunder. Notwithstanding the above,
during the continuance of an Event of Default, the Borrowers shall be authorized
to issue Capital Calls only with the consent of the Administrative Agent in its
sole discretion; provided that, notwithstanding anything to the contrary herein,
upon the occurrence and during the continuance of an Event of Default (other
than those described in Section 10.1(f), (h), (i), (q), (r), (s) (but solely in
the case of clause (s) with respect to the applicable Borrower) or (t)), if such
Event of Default can be cured by the funding of Uncalled Capital Commitments or
the Borrowers obtain the prior written consent of the Administrative Agent and
certify following the occurrence of an Event of Default that they will repay the
Obligations in full, then prior to the Administrative Agent, on behalf of the
Lenders, exercising its right to issue Capital Calls to the Investors or
exercising any other remedy provided for herein or in any other Loan Documents
or provided by Applicable Law, the Administrative Agent shall be required to
give five (5) Business Days written notice (the “Initial Notice Period”) of its
intention to exercise such remedies and, if, at any time prior to or during such
Initial Notice Period, the applicable Borrowers shall issue a Capital Call to
the Investors sufficient to cure such Event of Default or repay the Obligations,
then the Administrative Agent and the Lenders shall not exercise such remedies
with respect to any applicable Borrowers until the Business Day following the
Initial Payment Date (as defined below); provided, that: (i) such Capital Call
as issued by such Borrowers must require the Investors to fund their related
Capital Contribution within ten (10) Business Days after the date of such
Capital Call (such tenth (10th) Business Day being the “Initial Payment Date”);
(ii) the Capital Contributions and all other amounts paid by the Investors in
respect of such Capital Call are deposited into the applicable Collateral
Account; and (iii) each applicable Borrower directs the applicable Account Bank
that such Capital Contributions and other payments by the Investors shall be
withdrawn by the Administrative Agent to cure the default giving rise to such
Event of Default and/or prepay the Obligations in their entirety; provided,
further that nothing in this Section 10.2 shall prohibit the Administrative
Agent or any Lender from exerting control over (i) the applicable Collateral
Account during the continuance of a Cash Control Event and taking any such
actions as may be required to protect their rights in a bankruptcy proceeding or
exercising any remedies if may have with respect to (ii) any Event of Default
pursuant to Section 10.1(f), (h), (i), (q), (r), (s) (but solely in the case of
clause (s), with respect to the applicable Borrower) or (t) or any other Event
of Default that shall have occurred and be continuing that cannot be cured by
the funding of Uncalled Capital Commitments or that was triggered by the failure
of any applicable Borrower to issue a Capital Call upon its Investors following
a mandatory prepayment event pursuant to Section 2.1(e) hereof and/or make such
mandatory prepayment following the receipt of such related Capital
Contributions, in each case, as required by this Credit Agreement.

(c)        Additional Action by the Administrative Agent. After the occurrence
and during the continuance of an Event of Default, issuance by the
Administrative Agent on behalf of the Secured Parties of a receipt to any Person
obligated to pay any capital contribution shall be a full and complete release,
discharge, and acquittance to such Person to the extent of any amount so paid to
the Administrative Agent for the benefit of the Secured Parties so long as such
amounts shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any insolvency law, state or federal law, common law or equitable doctrine. The
Administrative Agent, on behalf of the Secured Parties, is hereby

 

85



--------------------------------------------------------------------------------

authorized and empowered, after the occurrence and during the continuance of an
Event of Default, on behalf of any Borrower, to endorse the name of any Borrower
upon any check, draft, instrument, receipt, instruction, or other document or
items, including, but not limited to, all items evidencing payment upon a
Capital Contribution of any Person to any Borrower coming into the
Administrative Agent’s possession, and to receive and apply the proceeds
therefrom in accordance with the terms hereof. After the occurrence and during
the continuance of an Event of Default, the Administrative Agent, on behalf of
the Secured Parties, is hereby granted an irrevocable power of attorney, which
is coupled with an interest, to execute all checks, drafts, receipts,
instruments, instructions, or other documents, agreements, or items on behalf of
any Borrower, either before or after demand of payment of the Obligations, as
shall be deemed by the Administrative Agent to be necessary or advisable, in the
sole discretion of the Administrative Agent, to protect the first priority
security interests and Liens in the Collateral (subject to Permitted Liens) or
the repayment of the Obligations, and neither the Administrative Agent nor the
Secured Parties, in the absence of gross negligence and willful misconduct,
shall incur any liability in connection with or arising from its exercise of
such power of attorney.

The application by the Administrative Agent of such funds shall, unless the
Lenders shall agree otherwise in writing, be the same as set forth in
Section 3.4. The Borrowers acknowledge that all funds so transferred into the
Collateral Accounts shall be the property of the Borrowers, subject to the first
priority, security interest (subject to Permitted Liens) of the Administrative
Agent therein.

10.3.        Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of any Borrower
now or hereafter existing under this Credit Agreement or any other Loan Document
to such Lender or any of their respective Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Credit Agreement or any other Loan Document and although such obligations of any
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such Affiliate different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have. Each Lender agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.4.        Performance by the Administrative Agent. Should any Borrower fail
to perform any covenant, duty, or agreement contained herein or in any of the
Loan Documents, and such failure continues beyond any applicable cure period,
the Administrative Agent may, but shall not be obligated to, perform or attempt
to perform such covenant, duty, or agreement on behalf of such Person. In such
event, the Borrowers shall, at the request of the Administrative Agent, promptly
pay any amount expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent at its designated Agency
Services Address, together with

 

86



--------------------------------------------------------------------------------

interest thereon at the Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, it is expressly understood that neither the
Administrative Agent nor the Lenders assume any liability or responsibility for
the performance of any duties of the Borrowers, or any related Person hereunder
or under any of the Loan Documents or other control over the management and
affairs of any Borrower, or any related Person, nor by any such action shall the
Administrative Agent or the Lenders be deemed to create a partnership
arrangement with any Borrower, or any related Person.

10.5.    Good Faith Duty to Cooperate. In the event that the Administrative
Agent or Required Lenders elect to commence the exercise of remedies pursuant to
Section 10.2 or 10.3 as a result of the occurrence of any Event of Default, the
Borrowers agree to cooperate in good faith with the Administrative Agent to
enable the Administrative Agent to issue Capital Calls and enforce the payment
thereof by the Investors in accordance with the Loan Documents, including but
not limited to providing the contact information in the possession of the
Borrowers or any Affiliate or service provider thereof for each Investor within
two (2) Business Days of receipt of a written request, subject to Section 12.17.

Section 11.        AGENCY PROVISIONS

11.1.        Appointment and Authorization of Agents.

(a)        Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and none of the Borrowers,
any Investor, or any Affiliate of the foregoing (each, a “Borrower Party”) shall
have any rights as a third-party beneficiary of the provisions hereof (except
for the provisions that explicitly relate to the Borrowers in Section 11.10).

(b)        Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent:

 

87



--------------------------------------------------------------------------------

(i) upon termination of this Credit Agreement and the other Loan Documents,
termination of the Commitments and payment in full of all of the Obligations
(other than contingent reimbursement and indemnification obligations not then
due), including all fees and indemnified costs and expenses that are then due
and payable pursuant to the terms of the Loan Documents; and (ii) if approved by
the Lenders pursuant to the terms of Section 12.1. Upon the request of the
Administrative Agent, the Lenders shall confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 11.1(b).

(c)        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.2.        Delegation of Duties. Each Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent with reasonable care concerning
all matters pertaining to such duties. No Agent shall be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care, nor shall it be liable for any action taken
or suffered in good faith by it in accordance with the advice of such Persons.
The exculpatory provisions of this Section 11 shall apply to any such sub-agent
of such Agent.

11.3.        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. No
Agent nor any of its affiliates, nor any of their respective officers,
directors, employees, agents or attorneys-in-fact (each such person, an
“Agent-Related Person”), shall be liable to any Lender Party for any action
taken or omitted to be taken by it under or in connection herewith or in
connection with any of the other Loan Documents (except for its own gross
negligence or willful misconduct) or with the consent or at the request of the
Required Lenders (or such other number of percentage of the Lenders as shall be
necessary) or, under, the circumstances as provided in Sections 10.2 or 12.1 as
the Administrative Agent shall believe in good faith shall be necessary or be
responsible in any manner to any Lender Party for any recitals, statements,
representations or warranties made by any of the Borrower Parties contained
herein or in any of the other Loan Documents or in any certificate, report,
document, financial statement or other written or oral statement referred to or
provided for intherein , or received by such Agent under or in connection
herewith or in connection with the other Loan Documents, or enforceability or
sufficiency therefor of any of the other Loan Documents, or for any failure of
any Borrower Party to perform its obligations hereunder or thereunder. No
Agent-Related Person shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly provided for hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly

 

88



--------------------------------------------------------------------------------

provided for herein or in the other Loan Documents); provided that the no
Agent-Related Person shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent-Related Person to liability
or that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of any Debtor Relief Law.
No Agent-Related Person shall, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Agent-Related Person in
any capacity. No Agent-Related Person shall be liable for any action taken or
not taken by it with (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. No Agent-Related Person shall be deemed to have knowledge of any Event
of Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower or a Lender. No Agent-Related
Person shall be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Credit
Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by any
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent-Related Person
to the Lenders or by or on behalf of the Borrower Parties to the Agent-Related
Person or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Potential Default or
Event of Default or to inspect the properties, books or records of the Borrower
Parties. The Agents are not trustees for the Lenders and owe neither any
fiduciary or other implied duty to the Lenders, regardless of whether a Default
has occurred and is continuing. No Agent-Related Person (other than in its
capacity as a Lender) shall be required to expend or risk any of its own funds
or otherwise incur liability, financial or otherwise, in performance of its
duties under the Loan Documents or in the exercise of any of its right or powers
under this Credit Agreement. Each Lender Party recognizes and agrees that
Administrative Agent shall not be required to determine independently whether
the conditions described in Sections 6.2(a) or 6.2(b) have been satisfied and,
when Administrative Agent disburses funds to Borrowers or accepts any Qualified
Borrower Guaranties, it may rely fully upon statements contained in the relevant
requests by a Borrower Party.

11.4.        Reliance on Communications. The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, email, cablegram, telegram,
telecopy, telex or teletype message, statement, order or other document or
conversation believed in good faith by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any of
the Borrower Parties, independent accountants and other experts selected by the
Agents with reasonable care). Each Agent may deem and treat each Lender as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with
Administrative Agent in accordance with Section 12.11(c). Each Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Loan Documents unless it shall first receive
such advice or concurrence of the Lenders as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be

 

89



--------------------------------------------------------------------------------

incurred by it by reason of taking or continuing to take any such action. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Loan Documents in accordance with a
request of the Required Lenders (or to the extent specifically required, all of
the Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5.        Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default hereunder
unless such Agent has received notice from a Lender or a Borrower Party
referring to the Loan Document, describing such Potential Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent shall notify the Lenders of its receipt of any such notice,
and the Administrative Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Lenders and as is permitted by the Loan Documents.

11.6.        Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower Parties that may come
into the possession of any Agent-Related Person.

11.7.        Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify, upon demand, each
Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting the obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Lender’s respective Lender’s Pro Rata Share, and
hold harmless each Agent-Related Person from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against it in its capacity
as such in any way relating to or arising out of this Credit Agreement or the
other Loan Documents or any documents contemplated

 

90



--------------------------------------------------------------------------------

by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by it under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Person’s
gross negligence or willful misconduct, or related to another Lender; provided,
further, that no action taken in accordance with the directions of the Required
Lenders or all Lenders, as applicable, shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 11.7. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Credit
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that such Agent is not reimbursed for such expenses by
or on behalf of the Borrower Parties. The agreements in this Section 11.7 shall
survive the termination of the Commitments, payment of all of the Obligations
hereunder and under the other Loan Documents or any documents contemplated by or
referred to herein or therein, as well as the resignation or replacement of any
Agent.

11.8.        Agents in Their Individual Capacity. Each Agent (and any successor
acting as an Agent) and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in,
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any Borrower Party (or any of their
Subsidiaries or Affiliates) as though such Agent were not an Agent or a Lender
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding the Borrower Parties or their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to the Loans made
and all obligations owing to it, an Agent acting in its individual capacity
shall have the same rights and powers under this Credit Agreement as any Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” shall include each Agent in its individual capacity.

11.9.        Successor Agents.

(a)        Resignation of Administrative Agent. (i) The Administrative Agent may
at any time give not less than 30 days prior notice of its resignation to the
Lenders and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers and
subject to the consent of the Borrowers (provided no Event of Default has
occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and, prior to the occurrence of an Event of Default,
appoint a successor Administrative Agent meeting the qualifications set forth
above. If no successor Administrative Agent has been appointed by the
Resignation Effective

 

91



--------------------------------------------------------------------------------

Date, the Lender with the largest Commitment will automatically be the successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(ii)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(iii)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(b)        Resignation of Other Agents. Any other Agent may, at any time, resign
upon written notice to the Lenders and the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the

 

92



--------------------------------------------------------------------------------

retiring Agent, and shall assume the duties and obligations of such retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations as Agent under this Credit Agreement and the other Loan Documents.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 11.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Agent under this Credit Agreement.

11.10.      Reliance by the Borrowers. The Borrowers shall be entitled to rely
upon, and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions that would
otherwise constitute defaults hereunder) that is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrower shall have received written notification
satisfactory to them of the appointment of such successor.

11.11.      Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder) allowed in such judicial proceeding;
and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

93



--------------------------------------------------------------------------------

Section 12.        MISCELLANEOUS

12.1.        Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Borrower is a party, nor any of
the terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge, or termination is in writing and
signed by the Administrative Agent (based upon the approval of the Required
Lenders), or the Required Lenders, on the one hand, and the Borrowers on the
other hand; and, if the rights or duties of an Agent are affected thereby, by
such Agent; provided that no such amendment, waiver, discharge, or termination
shall, without the consent of:

(a)        each Lender adversely affected thereby:

(i)        reduce or increase the amount or alter the term of the Commitment of
such Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5;

(ii)        extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

(iii)        release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in any Borrower permitted hereunder or in any other Loan
Document; and

(b)        all Lenders:

(i)        except as otherwise provided by Section 9.5 or 9.12, permit the
cancellation, excuse or reduction of the Uncalled Capital Commitment or Capital
Commitment of any Included Investor;

(ii)        amend the definition of “Applicable Requirement”, “Available
Commitment”, “Concentration Limit”, “Eligible Institution”, “Eligible HNW
Investor”, “Included Investor”, “Maturity Date”, “Principal Obligations”, “HNW
Investor” or the definition of any of the defined terms used therein;

(iii)        change the percentages specified in the definition of Required
Lenders herein or any other provision hereof specifying the number or percentage
of the Lenders that are required to amend, waive or modify any rights hereunder
or otherwise make any determination or grant any consent hereunder;

 

94



--------------------------------------------------------------------------------

(iv)        consent to the assignment or transfer by any Borrower of any of its
rights and obligations under (or in respect of) the Loan Documents; or

(v)        amend the terms of Section 3.5(b) or this Section 12.1.

The Administrative Agent agrees that it shall notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; and (B) Section 8 and Section 9 specify the requirements
for waivers of the Affirmative Covenants and Negative Covenants listed therein,
and any amendment to a provision of Section 8 or Section 9 shall require the
consent of the Lenders or the Administrative Agent that are specified therein as
required for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
Required Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersede the unanimous consent provisions set forth
herein; (2) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding; and (3) the
Administrative Agent may, in its sole discretion, agree to the modification or
waiver of any of the other terms of this Credit Agreement or any other Loan
Document or consent to any action or failure to act by any Borrower, if such
modification, waiver, or consent is of an administrative nature.

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

12.2.        Sharing of Offsets. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 4 or Section 12.5) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of obligations owing them; provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

95



--------------------------------------------------------------------------------

(ii)        the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrowers or
any of their Subsidiaries (as to which the provisions of this paragraph shall
apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.

12.3.        Sharing of Collateral. To the extent permitted by Applicable Law,
each Lender and the Administrative Agent, in its capacity as a Lender, agrees
that if it shall, through the receipt of any proceeds from a Capital Call or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement that constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Commitment (determined as of the date hereof and regardless of
any change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder). Each Lender hereby
authorizes and directs the Administrative Agent to coordinate and implement the
sharing of collateral contemplated by this Section 12.3 prior to the
distribution of proceeds from Capital Calls or proceeds from the exercise of
remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

12.4.        Waiver. No failure to exercise, and no delay in exercising, on the
part of the Administrative Agent or the Lenders, any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under the Loan Documents shall be in addition to all other rights provided
by Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or

 

96



--------------------------------------------------------------------------------

changing any provision of this Credit Agreement or the rights of the Lenders or
the Borrowers hereunder, or may grant waivers or consents to a departure from
the due performance of the obligations of the Borrowers hereunder, any such
agreement, waiver or consent made with such written consent of the
Administrative Agent being effective to bind all the Lenders, except as provided
in Section 12.1. A waiver on any one or more occasions shall not be construed as
a bar to or waiver of any right or remedy on any future occasion.

12.5.        Payment of Expenses; Indemnity.

(a)        Cost and Expenses. The Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, including the Administrative Agent’s
special counsel, Cadwalader, Wickersham & Taft LLP), in connection with the
preparation, negotiation, execution, delivery and administration of this Credit
Agreement and the other Loan Documents and any amendments, modifications,
addition of Investors, amendments to any Borrower’s Constituent Document,
joinder of Borrowers, or waivers of the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of one outside counsel and necessary local counsel) for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. For the avoidance of doubt, this Section 12.5(a) shall not apply
to Taxes (other than any Taxes that represent losses, damages, etc. arising from
any non-Tax claim).

(b)        Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of a single
counsel for all Indemnitees in each applicable jurisdiction), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers), other than such Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Credit Facility), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding

 

97



--------------------------------------------------------------------------------

(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Credit Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, gross negligence or willful misconduct of an Indemnitee, (x) result from
a claim brought by any Borrower or any Subsidiary thereof against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, (y) result from any settlement by any Indemnitee of
any claim or threatened claim that is otherwise subject to indemnification under
this Section unless the Borrowers have consented in writing to such settlement,
which consent shall not be unreasonably withheld, delayed or conditioned or
(z) are on account of Taxes (other than any Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim).

(c)        Reimbursement by the Lenders. To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under clause (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Principal Obligations at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
except to the extent of the gross negligence or willful misconduct of such
Indemnitee.

(e)        Payments. All amounts due under this Section shall be payable at the
Required Payment Time.

(f)        Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the Obligations hereunder.

 

98



--------------------------------------------------------------------------------

12.6.        Notice.

(a)        Notices Generally. Any notice, demand, request or other communication
that any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (b) if by mail, on the day that it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(c) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (d) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (e) if by
email, as provided in Section 12.6(b).

If to the Borrowers:

At the address specified with respect thereto on Schedule I.

With     with a copy to (which shall not constitute notice hereunder):

AB Private Credit Investors LLC

1345 Avenue of the Americas

New York, New York 10105

Attention:  Jamie Horowitz

Phone:  (212) 823-3872

Email:  jamie.horowitz@abglobal.com

If to the Investment Manager:

AB Private Credit Investors LLC

1345 Avenue of the Americas

New York, New York 10105

Attention:  Wesley Raper

Phone:  (212) 969-6066

Email:  wesley.raper@abglobal.com

If to HSBC as Administrative Agent or Lender:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention: ABF Admin

Phone: (212) 525-6665

Email: abfadmin@us.hsbc.com

 

99



--------------------------------------------------------------------------------

Email: abfadmin@us.hsbc.com

with a copy to:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention:  Kieran Patel

Phone:  (212) 525-6430

Email:  kieran.patel@us.hsbc.com

with a copy to (which shall not constitute notice hereunder):

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention:  Wesley A. Misson, Esq.

Phone:  (704) 348-5355

Facsimile:  (704) 348-5200

Email:  wesley.misson@cwt.com

If to any other Lender:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from any
Borrower or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

(b)        Electronic Communication. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving such notices by
electronic communication. Any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications as specified in writing
to the Borrowers.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

100



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement);
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

12.7.        Governing Law.    This Credit Agreement and any other Loan Document
(except, at to any other Loan Document, as expressly set forth therein), and any
claim, controversy or dispute arising under or related to or in connection
therewith, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Section 5-1401 of the New York General Obligations Law.

12.8.        Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any Borrower
with respect to this Credit Agreement, the Notes or the other Loan Documents or
any judgment entered by any court in respect thereof, may be brought in the
courts of the State of New York, or in the United States Courts located in the
Borough of Manhattan in New York City, pursuant to Section 5-1402 of the New
York General Obligations Law, as the Lenders in their sole discretion may elect
and each Borrower hereby submits to the non-exclusive jurisdiction of such
courts for the purpose of any such suit, action or proceeding. Each Borrower
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by the Lender by registered or
certified mail, postage prepaid, to such Borrower’s address set forth in
Section 12.6. Each Borrower hereby irrevocably waives any objections that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement or the Notes brought in the
courts located in the State of New York, Borough of Manhattan in New York City,
and hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF
THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

12.9.        Invalid Provisions. If any provision of this Credit Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Credit Agreement, such provision shall be
fully severable and this Credit Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Credit Agreement, and the remaining provisions of this Credit Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

101



--------------------------------------------------------------------------------

12.10.      Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

12.11.      Successors and Assigns; Participations.

(a)         Successors and Assigns Generally.      The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section 12.11(b), (ii) by way of participation in accordance
with the provisions of Section 12.11(d) or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 12.11(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.11(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with notice to the Borrowers;
provided that, in each case, any such assignment shall be subject to the
following conditions:

 

  (i)

Minimum Amounts and Maximum Amounts.

 

  (A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and

 

  (B)

in any case not described in Section 12.11(b)(i)(A), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding hereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such “Trade Date”) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).

 

102



--------------------------------------------------------------------------------

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 12.11(b)(i)(B) and, in
addition:

 

  (A)

the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender; and

 

  (B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment or an Affiliate of such Lender.

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire if requested by the Administrative Agent.

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to
any Defaulting Lender or any of its Affiliates, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v) or (C) any Person that is not an Eligible Institution (other
than a Lender or any Affiliate of a Lender).

(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.

(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed

 

103



--------------------------------------------------------------------------------

by such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full share of all Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.

(viii)          Consequences of Assignment.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 12.11(c), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

(c)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
in New York, New York, a copy of each Assignment and Assumption and each Lender
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrowers and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided

 

104



--------------------------------------------------------------------------------

that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 12.5(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1(c) that directly affects such Participant and could
not be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4.1 and Section 4.4
(subject to the requirements and limitations therein, including the requirements
of Section 4.1(f) (it being understood that the documentation required under
Section 4.1(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.8 as if it were an assignee under
Section 12.11(b) and (B) shall not be entitled to receive any greater payment
under Sections 4.1 and 4.4, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.8(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 5.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

(e)        Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

105



--------------------------------------------------------------------------------

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)        Addition of Lenders.  With the prior written consent of the
Administrative Agent in its sole discretion, at the request of one or more
Borrowers, a new lender may join the Credit Facility as a Lender by delivering a
Lender Joinder Agreement to the Administrative Agent, and such new Lender shall
assume all rights and obligations of a Lender under this Credit Agreement and
the other Loan Documents; provided that:

(i)        the Commitment of the new Lender shall be in addition to the
Commitment of the existing Lenders in effect on the date of such new Lender’s
entry into the Credit Facility and the Maximum Commitment shall be increased in
a corresponding amount;

(ii)        the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;

(iii)        such new Lender shall deliver to the Borrowers and the
Administrative Agent any certifications required by Section 4.1(f); and

(iv)        the parties shall execute and deliver to the Administrative Agent a
Lender Joinder Agreement, any amendment hereto determined necessary or
appropriate by the Administrative Agent in connection with such Lender Joinder
Agreement, the Borrowers shall execute such new Notes as the Administrative
Agent or any Lender may request, and the new Lender shall deliver payment of a
processing and recordation fee of $3,500 to the Administrative Agent, which
amount the Administrative Agent may waive in its sole discretion.

(h)        Disclosure of Information.  Any Lender may furnish any information
concerning any Borrower in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17.

12.12.      Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

(i)        Waivers and Amendments.    Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be excluded as set forth in the definition of Required Lenders.

 

106



--------------------------------------------------------------------------------

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Commitments without giving effect to
Section 12.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.  Each Defaulting Lender shall be entitled to receive
interest for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the outstanding principal amount of the Loans funded by
it.

(b)        Defaulting Lender Cure.  If the Borrowers and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent shall so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments (without
giving effect to Section 12.12(a)(iv)), whereupon such Lender shall cease to be
a Defaulting Lender; provided that no adjustments will be made

 

107



--------------------------------------------------------------------------------

retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

12.13.      All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Administrative Agent pursuant to any provisions of
this Credit Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied (other than contingent reimbursement and
indemnification obligations not then due), any of the Commitments remain in
effect or the Credit Facility has not been terminated.

12.14.      Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

12.15.      Survival. All representations and warranties made by the Borrowers
herein shall survive delivery of the Notes, the making of the Loans.

12.16.      Full Recourse.        The payment and performance of the Obligations
shall be fully recourse to the Borrowers and their properties and assets.

12.17.      Availability of Records; Confidentiality.  (a) Each party hereto
acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
reports, and other material information of every nature or description, and all
transactions contemplated thereunder (collectively, “Transaction Information”)
are confidential and agree to not disclose such information to any third party;
provided, it is acknowledged and agreed that the Administrative Agent may
provide to the Lenders, and that the Administrative Agent and each Lender may
provide to any Affiliate of a Lender or Participant or Assignee or proposed
Participant or Assignee and each of their respective officers, directors,
employees, advisors, auditors, counsel, rating agencies and agents or any other
Person as deemed necessary or appropriate in any Lender’s reasonable judgment,
provided such party is advised of the confidential nature of such information,
Transaction Information (including originals or copies of this Credit Agreement
and other Loan Documents), and may communicate all oral information, at any time
submitted by or on behalf or any Borrower Party or received by the
Administrative Agent or a Lender in connection with the Loans, the Commitments
or any Borrower Party. The Borrowers may provide Transaction Information to any
Investor or prospective Investor, provided such party is advised of the
confidential nature of such information; provided further that, prior to any
such delivery or communication, the Lender, Affiliate of a Lender, Participant,
or Assignee, or proposed Participant or Assignee or such other Person, as the
case may be, shall agree to preserve the confidentiality of all data and
information that constitutes Transaction Information or Confidential Information
on terms no less restrictive than those contained in this Section 12.17; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments under the Constituent Documents
(collectively, the “Investor Information”) have been and will be delivered on a
confidential basis solely on a need to know basis; provided that nothing
contained in this Credit Agreement shall serve to (i) restrict

 

108



--------------------------------------------------------------------------------

any brokerage, research, investment management or trading activities conducted
in the ordinary course of business (which includes arbitrage activities) by
HSBC, its employees or any other affiliates of HSBC either for their own account
or for the accounts of their customers; or (ii) restrict any activity performed
in the ordinary course of the business of HSBC or its Affiliates; provided
further that with respect to (i) or (ii) hereinabove, the individuals engaged in
any of the foregoing activities have not reviewed the Confidential Information
or otherwise been informed by those who have reviewed it or the contents
thereof.; and (y) information with respect to Investments has been and will be
delivered on a confidential basis; (ii) acknowledge and agree that such Investor
Information and information with respect to Investments are Confidential
Information subject to the provisions of this Section 12.17; and (iii) agree not
to disclose and to maintain as confidential and not to use other than in
connection with the transactions contemplated hereby and by the Loan Documents,
any Confidential Information; (c) anything herein to the contrary
notwithstanding, the provisions of this Section 12.17 shall not preclude or
restrict any such party from disclosing any Transaction Information or
Confidential Information: (i) to their respective accountants and lawyers,
(ii) to the Investors (it being understood and agreed that the Borrowers may
only disclose the details of the transaction (and not any Loan Document) without
the consent of the Administrative Agent), (iii) with the prior written consent
of, with respect to Transaction Information, all parties hereto, and with
respect to Confidential Information, the Borrowers; (iv) upon the order of any
Governmental Authority having jurisdiction over such party or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) to the extent practicable and permitted
by law; provided that prior to such disclosure the party requested to disclose
such information shall provide the other party or (in the case of Investor
Information, the Borrowers) prompt written notice of such requirement so that
such party may seek, at such party’s sole expense, a protective order or other
appropriate remedy and shall provide reasonable assistance in opposing such
disclosure or seeking a protective order or other appropriate limitations on
disclosure and shall only disclose that portion of information that it is
required to disclose; (v) in connection with any audit by an independent public
accountant of such party; (vi) to any banking regulators or examiners or
auditors of any applicable Governmental Authority that examine such party’s
books and records while conducting such examination or audit; provided that
prior to such disclosure the party requested to disclose such information shall
provide the other party or (in the case of Investor Information, the Borrowers)
prompt written notice of such requirement so that such party may seek, at such
party’s expense, a protective order or other appropriate remedy and shall
provide reasonable assistance in opposing such disclosure or seeking a
protective order or other appropriate limitations on disclosure and shall only
disclose that portion of information that it is required to disclose; or
(vii) as otherwise specifically required by Applicable Law. Notwithstanding
clauses (a) through (c) of this Section 12.17, the parties hereto (and each of
their respective employees, representatives, or other agents) may disclose to
any and all other person, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. This Section 12.17 shall
survive the termination hereof.

12.18.      USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the Patriot Act.

 

109



--------------------------------------------------------------------------------

12.19.      Multiple Counterparts.  This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Credit Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

12.20.      Term of Agreement.  This Credit Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent reimbursement and indemnification obligations not then
due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and all Commitments have
been terminated. No termination of this Credit Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Credit Agreement that survives such
termination.

12.21.      Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Credit Agreement and any other Loan
Document, the terms of this Credit Agreement shall control; provided that any
provision of the Collateral Documents that imposes additional burdens on any
Borrower or further restricts the rights of any Borrower or any of its
Affiliates or gives the Administrative Agent or Lenders additional rights shall
not be deemed to be in conflict or inconsistent with this Credit Agreement and
shall be given full force and effect.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

BORROWER:

AB PRIVATE CREDIT INVESTORS CORPORATION

By:

 

                                  

 

Name:

 

Title:

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

                              

 

Name:

 

Title:

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

                              

 

Name:

 

Title:

 

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to with respect to Section 5.4 only:

 

INVESTMENT MANAGER:

AB Private Credit Investors LLC,

By:

 

                      

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Information

AIV Borrowers: N/A

Parallel Fund Borrowers: N/A

Borrower Collateral Accounts

I.  Deposit Account

 

 

Account Number

  

 

Party

   

11472941

Bank name: State Street Bank and

Trust Company

   AB Private Credit Investors Corporation

II.  Securities Account

 

 

Account Number

  

 

Party

   

TBD1

Bank name: State Street Bank and Trust Company

   AB Private Credit Investors Corporation

Constituent Documents

 

 

Constituent Documents Description

  

 

Party

    By-laws dated as of July 28, 2016    AB Private Credit Investors Corporation
    Articles of Incorporation dated as of February 6, 2015    AB Private Credit
Investors Corporation

 

1Account to be established if necessary.

 

SCH. I-1



--------------------------------------------------------------------------------

Principal Place of Business

 

 

Principal Place of Business

  

 

Party

   

1345 Avenue of the Americas

New York, NY 10105

 

   AB Private Credit Investors Corporation

Jurisdiction of Formation

 

 

Jurisdiction of Formation

  

 

Party

    Maryland    AB Private Credit Investors Corporation

Notice Information

 

 

Notice Information

  

 

Party

   

1345 Avenue of the Americas

New York, NY 10105

Attention: Wesley Raper

Phone: 1 212-969-6066

Email: wesley.raper@abglobal.com

 

   AB Private Credit Investors Corporation

 

 

SCH. I-2



--------------------------------------------------------------------------------

SCHEDULE II

Commitments

 

Lender Name        Commitment    

HSBC BANK USA, NATIONAL

ASSOCIATION

   $50,000,000

 

 

SCH. II-1



--------------------------------------------------------------------------------

SCHEDULE III

Initial Borrower Organizational Structure

[Attached]

 

 

SCH. III-1